EXHIBIT 3
                                                                                                                      00001


                                             REPUBLIC OF VENEZUELA
                                              MINISTRY OF DEFENSE
                                            GENERAL NAVY COMMAND
                                           NAVAL LOGISTICS COMMAND




                            ·. CONTRACT-CGA-CNAL0-002-97
                                  ·-                '·   .,_   •                       >

                                                                            ·.--. .•   c,,




               Contract between the National8xecutive
                 ~-;,,       •'        '       •-                                            '   .   .   • I·,·_).   • ••




                                                                   and

                         . INGALLS SHIPBUILDING, lNC.

                                                            (flag of the
                                                         Venezuelan Navy)




 (
.-l. ,_ ___/
                                                                                    00002


r~   REPUBLIC OF VENEZUELA
     MINISTRY OF DEFENSE
     OFFICE OF THE MINISTER
     LEGAL ADVICE OFFICE


                         (STAMP OF THE MINISTRY OF DEFENSE,
                               LEGAL ADVICE OFFICE)

                                                                  Caracas, DEC 18 1997


     No. R0-001


              Contract entered into by the Ministry of Defense and INGALLS SIITPBUILDING,
     INC., located in Pascagoula, Mississippi, United States of America, for overhaul and
     retrofitting of Frigates ARV "MARISCAL SUCRE" (F-21) and ARV "ALMIRANTE
     BRION'' (F-22), for THREE HUNDRED FIFTEEN MILLION US DOLLARS AND
     NO CENTS (US$315,000,000.00), which at the referential exchange rate of FOUR
     HUNDRED AND SEVENTY BOLIVARS AND NO CENTS (470.00) corresponds to
     ONE HUNDRED AND FORTY-EIGHT BILLION FIFTY MILLION BOLIVARS
     AND NO CENTS (Bs. 148,050,000,000.00), approved by the General Controller of the
     National Armed Forces, as stated in File No. DCA-C-3340-7315 of December 04, 1997.

          The company's representative submitted the following documentation AD
     EFFECTUM VIDENDI:

        A CERTIFICATE OF INCORPORATION- BYLAWS OF THE COMPANY
          "STATE OF DELAWARE", AT THE SECRETARY OF STATE'S OFFICE,
          FILED ON JUNE 11, 1987, UNDER AUTHENTICATION NUMBER 1271710,
          HEADQUARTERED ON 1000 ACCESS ROAD, P.O. BOZ 149.

        B. REPRESENTED IN THIS ACT BY CECIL LEE RECTOR, A U.S. NATIONAL,
           USA PASSPORT NUMBER 082014205.
                                                                                    00003



     The contract is recorded in the Operations Records ledger, under Volume VIII of the IV
     Quarter of 1997.




                                                           (signed)

                                                ROMERO OTERO MEDRANO
                                                    COLONEL (GN)
                                                    LEGAL ADVISOR




c·
                                                                            00004

        REPUBLIC OF VENEZUELA
(   MINISTRY OF DEFENSE
        OFFICE OF THE MINISTER                        CARACAS,   DEC 18 1997
         LEGAL ADVICE OFFICE
                                                            1St" and 13/f


    No. R0-001
                             (STAMP)



                 THE DOCUMENT ABOVE HAS BEEN READ BY ME, AND IN MY
                 PRESENCE WAS SIGNED BY THE PARTIES, VICEADMIRAL TITO
                 MANL/0 RINCON BRAVO, MINISTER OF DEFENSE, IDENTITY CARD
                 NUMBER 3.366.278 AND CECIL LEE RECTOR, OF LAWFUL AGE, A
                 US NATIONAL. PASSPORT NUMBER 082014205, LIVING IN THE US
                 AND TEMPORARILY VISITING HERE, REPRESENTATIVE OF THE
                 COMPANY INGALLS SHIPBUILDING, INC., WHO, ACTING IN THE
                 ABOVEMENTIONED CAPACITIES, HAVE STATED: "CONTENTS ARE
                 TRUE AND THE SIGNATURES ARE OURS". CONSEQUENTLY, AND IN
                 COMPLIANCE WITH THE PROVISIONS OF ARTICLE 321 OF THE
                 ORGANIC LAW OF THE NATIONAL ARMED FORCES, THE ABOVE
                 MENTIONED DOCUMENT IS HEREBY CERTIFIED AND RECORDED
                 WITH NUMBER 001 VOLUME VIII OF THE IV QUARTER OF 1997, IN
                 THE LEDGER KEPT AT OPERATIONS RECORDS.




                 "THE PARTIES"

                 (SIGNED)                              (SIGNED)
                                                  "THE LEGAL ADVISOR"

                 (SIGNED)




(
                                                                                                            00005


(                                                  SECRET

                                                 NAVY                                   MOD-PU-CGA-0049
                                       NAVAL OPERATIONS COMMAND
                                      DIRECTION OF COMMUNICATIONS


                                                   COVER SHEET

     UNAUTHORIZED DISCLOSURE OF THE INFORMATION CONTAINED IN THE ATTACHED
     DOCUMENT MAY RESULT IN SERIOUS HARM TO THE DEFENSE OF THE INTERESTS OF
     THE COUNTRY OR ITS ARMED FORCES.


     RESPONSIBILITIES         OF   PERSONS       HANDLING        THE     ATTACHED        SECRET       CLASSIFIED
     DOCUMENT.

         I.   Taking the appropriate protective measures to prevent unauthorized information disclosure, never
              leaving the document unattended, except when kept in a safe.

         2.   The document shall be disclosed only on a NEED TO KNOW basis, to individuals who are duly
              authorized to work with classified information (INS-IT-CGA-0012).

         3.   A receipt shall be obtained upon turning over control of the document.

(,       4.   In principle, no SECRET classified documents or materials shall be moved out of the buildings or
              offices where they are kept.

     STORAGE: (Article 31 of the Regulations for classification, safe-keeping and handling of classified Armed
     Forces information, documents and materials).

             "Documents and materials classified as "SECRET" shall be kept in combination lock safes". Only
     two people will know the combination.

     COPYING: (Article 19 of the Regulation for Classification).

              "Documents containing classified information shall not be reproduced, except when necessary, in
     which case copying must be approved by the Commander or Chief of the Department, through the Security
     Control Officer, who shall prepare a Commitment Certificate to be signed by two witnesses who are
     authorized to know the contents of the document. Each copy shall be identified and recorded. The number of
     copies shall be determined in the Certificate".



              "Should you find this document, please return it to the nearest Naval Publications Office."

              "Notify the Immediate Superior as soon as possible".

                          (This Cover Sheet is Non-Classified when detached from the document)




                                                     SECRET
                                                                                                        00006


                                                       NAVY
                                            NAVAL OPERATIONS COMMAND
                                           DIRECTION OF COMMUNICATIONS

                                            APPLICABLE REGULATIONS FOR
                                           HANDLING CLASSIFIED MATERIAL



                CODE OF MILITARY JUSTICE

                       Article 464- Section 11:       "Of Treason Against the Country"

                        "The following are crimes of treason against the country: providing the enemy with
                memories, data or reports about the creation, mobilization, resources, war industries,
                strength or the Nation's weaponry; revealing a campaign plan or the secret of an
                operation, expedition or negotiation; disclosing passwords, military orders and secrets,
                blueprints or descriptions offortresses, port ships, arsenals, naval stations, strength points,
                canals, roads, railroads, ports, radars or airports; handing over private codes for the
                location and communication of lighting, telegraphic, radiotelegraphic, telephonic or
                radiotelephonic stations and other facilities that must be kept secret".

                       Article 471 -Section 4: "O[Espionage"

                        "Taking, obtaining, photographing, copying, altering, deleting, damaging,
                deviating, even just temporarily, documents or objects of a Secret, Confidential or
                Reserved nature, pertaining to National Defense ".

                       Article 472: Any individual who commits the crimes listed in the previous article, in
                the event of an international war, shall be punished with 12 or 18 years of prison.

                        Article 550: "Those who reveal orders, missions, documents, or news private or
                secret to the Armed Forces, shall be penalized with jour to ten years ofprison.

                ADMINISTRATIVE CAREER LAW

                        Article 206: "Any public official who communicates or publishes the documents or
                facts that have become known to him because of his post and that should be kept secret,
                shall be punished with three to fifteen months imprisonment, as shall be any official who in
                any way favors disclosure of said documents or facts".

                        Article 55: "Public officials respond criminally, civilly, administratively and
                disciplinarily for the crimes, misdemeanors, illegal acts or administrative faults committed
                on the job. This responsibility does not exclude any that might apply to them due to special
                laws or their citizen status".
\ .... ___ .·
                                                                                                     00007

                                               SECRET
(
            Between the Republic of Venezuela, through the Ministry of Defense, hereby represented

    by the head of that Office, Viceadmiral TITO MANLIO RINCON BRAVO, Minister of Defense,

    located in Caracas, Federal District, identity card number 3366278, duly authorized by the

    President of the Republic, as noted in Presidential Decree Number 1915 of July 01, 1997, published

    in the Official Gazette Number 36238 of July 01, 1007, and hereinafter, for the purposes of this

    contract, referred to as ''THE MINISTRY" and "INGALLS SHIPBUILDING, INC", located in

    Pascagoula, Mississippi, United States of America, a company incorporated before the Secretary of

    State ofthe "State of DELAWARE", at the Secretary of State's office, filed on June 11, 1987, under

    authentication number 1271710 (Attachment "A"), with headquarters on 1000 Access Road, PO

    Box 149, herein represented by CECIL LEE RECTOR, a U.S. National, U.S. passport number

    082014205, currently living in the U.S. and temporarily visiting here, who is acting for the company,

    as indicated in the power of attorney granted to him in compliance with the laws of his country,

    legalized before the General Consulate of Venezuela in New Orleans under number 332 on April 7,

    1992 (Attachment "B"), who in the above mentioned capacity, is duly authorized to represent it and

    to bind it in compliance with the legal norms that rule it, and hereinafter referred to as "THE

    CONTRACTOR", have agreed to enter into this Contract with the following clauses and

    attachments:

                                         PURPOSE OF THE CONTRACT

            FIRST: The purpose of this Contract is the overhaul and retrofitting work of frigates ARV

    "MARISCAL SUCRE" (F-12) and ARV "ALMIRANTE BRION" (F-22) to be performed by "THE

    CONTRACTOR" and paid for by "THE MINISTRY", as set forth in the Second Clause of this

    instrument, hereinafter referred to as "THE SHIPS", as well as the replacement of some equipment;

    the supply and installation of the Electronic War System; overhaul of Helicopters AB-212-ASW,




                       (SIGNED)
                     C. L. RECTOR                                                        (SIGNED)
(               DIRECTOR OF CONTRACTS
                INGALLS SHIPBUILDING, INC.
                                                                                     Tile M. RincOn Bravo
                                                                                          Viceadmiral
                    USA 082014205                                                     Minister of Defense
                                                                                         I.e. 3.366.278
                                                                                                         00008

                                                   SECRET
(
       code ARV-0302 and ARV 0306, overhaul of the Otomat MK-2 Missile Launching System. TG-2

       Teleguidance System and sixteen (16) Otomat MK-2 Missiles with their containers, "THE

       CONTRACTOR" also agrees to provide services, sell materials, parts, spare parts and equipment;

       to provide manuals and blueprints for new equipment and any modifications needed for the systems

       indicated in this contract, for proper operation of "THE SHIPS", all in accordance with the Technical

       Specifications Offer documents and other documents contained in Attachment "C", which along with

       the statements of Clause Forty-Three listing the attachments of this contractual document are an

       integral part of this contract.

               First Paragraph: The platfomn, weapons, electronics and communications work described

       in this Contract shall be perfomned by "THE CONTRACTOR" at the plant or shipyard located in

       Pascagoula, Mississippi, United States of America; the overhaul of the helicopters shall be

       perfomned at the hangars of IAI Israel Aircraft Industries LTD located in Israel and shall be delivered

       in Venezuela upon conclusion of the work, the Manufacturing of the Electronic War System that will

       be conducted at the manufacturing facility of the company ELECTRONIC Systems LTD (ELISRA) in

       Israel, to be later installed in "THE SHIPS" at the Shipyard in Pascagoula, Mississippi; the

       maintenance of the Otomat MK-2 missile launching system, TG-2 Teleguidance system and sixteen

       (16) Otomat Missiles with their containers, to be performed in Italy at the facilities of the Alenia

       Difesa A Finmeccanica Company, Missiles Systems Division and reinstalled aboard "THE SHIPS"

       in Pascagoula, Mississippi, except for the Missiles with their containers that will be delivered in

       Venezuela, and the TG-2 which will be reinstalled in the Helicopters in Israel at the facilities of lA I

       Israel Aircraft Industries LTO, except for the warranty work that might be perfomned according to the

       Technical Warranty Clause contained in this Contract, by "THE CONTRACTOR" and the

       designated Subcontractors, which shall be perfomned in Venezuela.




                          (SIGNED)
(                        C. L.RECTOR                                                            (SIGNED)
                    DIRECTOR OF CONTRACTS                                                 Tito M. RincOn Bravo
\'-.                INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                        USA 082014205                                                      Minister of Defense
                                                                                               I.C. 3.366.278
                                                                                                      00009

                                                   SECRET

              Second Paragraph:         The machinery, equipment, parts, spare parts and new materials

      installed on "THE SHIPS" under this Contract shall be original from the appropriate system or

      equipment manufacturer, of top quality and proven functionality, not previously used and hereby

      agrees to supply spare parts (logistic support) for twenty (20) years as set forth in the Thirteenth

      Clause, according to the Specifications, Original Blueprints or Monographies of "THE SHIPS" and of

      the Systems, Designs, Programs, Calculations and other documents listed in the Technical

      Specifications that are Attachment "C" in this Contract; additionally, any workmanship to be used in

      the work will be top quality according to the MIL-1-45208A norms of the Department of Defense of

      the United States of America and duly qualified to work on the equipment and systems to be

      repaired, Attachment "D". Furthermore, it is agreed that the work and any other events will be

      conducted according to the schedules mentioned in the Twelfth Clause of this Contract and shall be

      supervised by specialized personnel appointed for this purpose; the equipment, systems,

      accessories, blueprints and technical documentation shall be ruled as set forth in this contractual

      instrument. "THE CONTRACTOR" shall demand that the machinery, equipment and materials used

      by the Designated Subcontractors, indicated in the First Paragraph of this Clause, be manufacturer

      originals and top quality, not previously used and manufactured in compliance with the Technical

      Specifications     and scope of work included in the subcontracts, and accompanied by the

      appropriate quality control certificate and date of manufacture.

              Third Paragraph: "THE CONTRACTOR" shall utilize for the work covered by this Contract

      the specific equipment manufacturer manuals, as well as the original parts and spare parts therein

      described or any replacements authorized by "THE MINISTRY" through the chief of the Venezuelan

      Inspection Commission ("V.I.C.") or certified by the original manufacturer of the appropriate

      equipment.

              Fourth Paragraph: The execution of the work on "THE SHIPS" and other systems under



                          (SIGNED)
                        C. L.RECTOR                                                       (SIGNED)
(                  DIRECTOR OF CONTRACTS                                              Tito M. Rinc6n Bravo
\..                INGALLS SHIPBUILDING, INC.                                              Viceadmirat
                       USA 082014205                                                   Minister of Defense
                                                                                          l.C. 3.366.278
                                                                                                                    00010

                                                               SECRET
(
                    this Contract, as well as their supervision, inspection and testing shall be conducted in accordance

                    with the Technical Specifications, hereinafter "THE SPECIFICATIONS", through Testing and

                    Acceptance Protocols duly authorized and certified by "THE MINISTRY".

                            Fifth Paragraph: Should there be any discrepancies between some of the Clauses of this

                    Contract and "THE SPECIFICATIONS" or the Technical Specifications of the Designated

                    Subcontractors, the terms of this Contract shall prevail.      Furthermore, should there be any

                    discrepancies between "THE SPECIFICATIONS" and the original blueprints of "THE SHIPS", "THE

                    SPECIFICATIONS" shall prevail, and "THE CONTRACTOR" agrees to provide the new

                    documentation as required.

                                                     PRICING AND TERMS OF PAYMENT



                            SECOND: The Republic of Venezuela, through the Ministry of Finance, shall pay "THE

                    CONTRACTOR" for this Contract the sum of THREE HUNDRED FIFTEEN MILLION US DOLLARS

                    (US$315,000,000.00) to the exclusion of any other currency, which at the exchange rate of FOUR

                    HUNDRED AND SEVENTY BOLIVARS (Bs. 470.00) per US DOLLAR (US$1.00), corresponds to

                    ONE HUNDRED AND FORTY-EIGHT BILLION FIFTY MILLION BOLIVARS AND NO CENTS (Bs.

                    148,050,000.000.00). The total price of this contract shall remain fixed and non-reviewable, and

                    shall be paid as follows:



                            First Paragraph: In order to make the payments planned unde"r this Contract, the Ministry of

                    Finance of the Republic of Venezuela shall issue Eurobonds for the sum of $315,000,000.00 in a

                    private placement by lNG Barings (US) Securities converted to US dollars. The results of the issue

                    will be placed in a trust fund created by the Ministry of Finance and the Bank of New York, New

                    York, United States of America with the sole and specific purpose of making the payments



                                      (SIGNED)
(                                    C. L. RECTOR                                                         (SIGNED)
                                DIRECTOR OF CONTRACTS                                               Tile M. RincOn Bravo
\ ....   ___   .-
                                INGALLS SHIPBUILDING, INC.                                               ViceadmirBI
                                    USA 082014205                                                    Minister of Defense
                                                                                                         I.C. 3.366.278
                                                                                                     00011

                                               SECRET
(
    under this Contract.

            Second Paragraph: The above mentioned sum is subdivided in the number of items in the

    Contract describing the Categories of Work. The parties acknowledge this is a single Contract for

    the total price indicated in this Clause and does not consist of a series of separate Contracts, and

    thus the following work is detailed:




                               I                  FOR SIXTEEN (16)
                             OTOMAT MISSILES, MAINTENANCE OF THE
                             OTOMAT MK-2 AND TG-2 TELEGUIDANCE
                             SYSTEMS




            Third Paragraph: For the work to be performed under this Contract, "THE CONTRACTOR"

    shall be entitled to and authorized to receive from the trust fund in DOLLARS in the United States of

    America the sums indicated below:




                      (SIGNED)
                     C. L. RECTOR                                                        (SIGNED)
                DIRECTOR OF CONTRACTS                                                Tito M. RincOn Bravo
                INGALLS SHIPBUILDING. INC.                                                Viceadmiral
                    USA082014205                                                      Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                          00012

                                                     SECRET
(
            Fourth       Paragraph:        The initial   payment represents   a down   payment to "THE

    CONTRACTOR" and shall be guaranteed with a down payment bond in favor of "THE MINISTRY"

    for a sum equal to One Hundred Percent (1 00%) of the advance sum according the Clause 4,

    Paragraph a). Each subsequent payment as indicated above, shall be based on finished work after

    perceptive control and favorable approval by the General Controller of the National Armed Forces,

    and the execution of the events indicated in Attachment "W', Expense Schedule, in the pertods

    therein set forth.



               Fifth Paragraph: Upon termination of the work for each stage, "THE MINISTRY", through

    the chief of the Venezuelan Inspection Commission ("C.I.V") and "THE CONTRACTOR", through its

    authorized representative, shall sign the "Certificate of Progress" that appears in Attachment "1",

    indicating that "THE CONTRACTOR" has completed the work for that stage.



            Sixth Paragraph: Payments to "THE CONTRACTOR" for basic work shall be made from

    the above mentioned trust fund account upon submission of the following documents to the

    Trustee:

            a)       Commercial invoice in one (1) anginal and seven (7) copies issued by "THE

    CONTRACTOR", approved by the Chief of the "V.I.C." proving that the invoice covers the value of

    the work performed under the Contract.

               b) Certificate of Work Progress, signed by the Chief of the "V.I.C." indicating that the work

    has been completed satisfactorily and according to the Technical Specifications.

               c)    Certificate of Perceptive Control performed by a representative of the General

    Controller's Office of the National Armed Forces, at the facilities of "THE CONTRACTOR" and

    favorable approval of the above mentioned control, which shall be issued within thirty (30) days of

    the signature of the Certificate of Perceptive Control.
                          (SIGNED)
                         C. L. RECTOR                                                        (SIGNED)
                    DIRECTOR OF CONTRACTS                                               Tilo M. RincOn Bravo
                    INGALLS SHIPBUILDING, INC.                                              Viceadmiral
                        USA 082014205                                                    Minister of Defense
                                                                                            I.C. 3.366.278
                                                                                                      00013

                                                SECRET
c            Seventh Paragraph: Payments to "THE CONTRACTOR" for the purchase of spare parts,

          extras, or contingencies shall be made from the trust fund account accompanied by the

                documentation mentioned in Clauses Eighth and Thirteenth of this Contract.



            Eighth Paragraph: The Perceptive Control of the work covered by this Contract shall be

    conducted at the facilities of "THE CONTRACTOR" on 1000 Access Road, Pascagoula, Mississippi,

    United States of America and in those places indicated in order to check the work of the Designated

    Subcontractors. "THE CONTRACTOR" shall inform "THE MINISTRY" thirty (30) calendar days in

    advance of the dates for such control, so that "THE MINISTRY'' may inform the General Controller's

    Office of the National Armed Forces and it can appoint the personnel who will be conducting said

    Perceptive Control. When "THE MINISTRY'' knows who the appointed official will be, it shall notify

    "THE CONTRACTOR" as to the rank and name of the officer and the representative appointed by

    "THE MINISTRY".



            Ninth Paragraph: In order to conduct the Perceptive Control, the official from the General

    Controller's Office of the National Armed Forces shall use as a parameter the guidelines set forth in

    the Technical Specifications, and it shall issue the Certificate of Perceptive Control, reflecting the

    events, as well as the cost of the work done by "THE CONTRACTOR" and accepted by "THE

    MINISTRY".



            Tenth Paragraph: Acceptance of the Certificate of Progress shall be done by the Chief of

    the "V.I. C."; simultaneously, the Perceptive Control shall be conducted by the official appointed by

    the General Controller's Office of the National Armed Forces.




                      (SIGN EO)
                    C. L. RECTOR                                                            (SIGNED)
                DIRECTOR OF CONTRACTS                                                 Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                    USA 082014205                                                      Minister of Defense
                                                                                           I.C. 3.366.278
                                                                                                      00014

                                                 SECRET
(
                                             TERMS OF DELIVERY



           THIRD: ''THE CONTRACTOR" hereby agrees and binds itself before "THE MINISTRY" to

    execute and complete the work covered by this Contract, at the designated locations set forth in the

    First Clause, First Paragraph of this contractual instrument, within the deadlines set forth below: a)

    For work on "THE SHIPS" within twenty (20) months of the signature of the Certificate of Beginning

    of Work, to be undersigned by both parties, according to the model in Attachment "E", after "THE

    CONTRACTOR" receives the initial payment, set forth in the Third Paragraph of the Second

    Clause. b) For the overhaul of the Helicopters AGUSTA BELL AB-21-ASW, whose work will be

    done at the facilities of the ISRAEL AIRCRAFT INDUSTRIES LTD, within twenty (20) months of the

    date of arrival in Israel; it is the responsibility of ISRAEL AIRCRAFT INDUSTRIES to take the

    helicopters to Israel, within sixty (60) calendar days of the effective date of this contract.           The

    delivery of the above mentioned helicopters in Venezuela shall be the responsibility of ISRAEL

    AIRCRAFT INDUSTRIES. c) For the purchase, installation and interfaces with the Electronic War

    System, whose installation shall be conducted by Electronic Systems LTD (ELISRA) within twenty

    (20) months of the effective date of this contractual instrument, installed and interfaced aboard

    "THE SHIPS" at the Pascagoula shipyard, and both systems ready for sea trials. d)                And the

    delivery of the OTOMAT MK-2 Launching System to "THE CONTRACTOR", which will be installed

    and interfaced aboard "THE SHIPS" by Alenia Difesa A Finmeccanica Company, Missiles Systems

    Division, formerly OTO MELARA, S.P.A., in the city of Pascagoula, shall be within seventeen (17)

    months of receiving the Launchers at the facilities of Alenia Difesa A Finmeccanica Company,

    Missiles Systems Division formerly OTO MELARA, S.P.A., in Spezia, Italy.            The sixteen (16)

    Otomat MK-2 missiles and their launching containers shall be delivered in Venezuela within twenty-

    two (22) months of the effective date of this Contract; for the maintenance of the TG-2

    Teleguidance system, it shall be delivered

                       (SIGNED)
                     C. L. RECTOR                                                         (SIGNED)
                DIRECTOR OF CONTRACTS                                                 Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                   USA 082014205                                                       Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                               00015

                                                             SECRET

              installed and interfaced aboard the AB-212 Helicopters at the facilities of ISRAEL AIRCRAFT

              INDUSTRIES in Israel, within seventeen (17) months of receiving the equipment in Italy. "THE

              MINISTRY", at its sole charge and cost, agrees to deliver the Otomat MK-2 Launching Missile

              Containers and the TG-2 Teleguide at the facilities of Alenia Difesa A Finmeccanica Company

              Missiles Systems Division, fomnerly OTO MELARA, S.P.A. in Italy within the thirty (30) calendar

              days of the effective date of this Contract.



                      First Paragraph:        It is understood that the receipt of the AGUSTA BELL AB-212-ASW

              Helicopters, the Electronic War Systems, the Missiles and the TG-2 Teleguide System shall take

              place in Puerto Cabello, Estado Carabobo, Republic of Venezuela, and "THE SHIPS" and the MK-2

              Launcher Systems shall be received in Pascagoula-Mississippi, which will be done after a

              satisfactory approval of the Perceptive Control practice by the General Controller's Office of the

              National Amned Forces and the subsequent signature of the Certificate of Final Acceptance.

                      Second Paragraph:           "THE MINISTRY" hereby agrees to make available to "THE

              CONTRACTOR" at its shipyard, indicated in the First Clause, First Paragraph of this document,

              "THE SHIPS" under this Contract, without ammunition, within one (1) month of the effective date of

              this Contract. "THE MINISTRY" further agrees to prepare the Helicopters within fifteen (15) working

              days of the effective date of this Contract and to cooperate to obtain all the appropriate pemnits to

              take them to Israel at the cost and risk of the company ISRAEL AIRCRAFT INDUSTRIES LTD (IAI)

              within sixty (60) calendar days of the effective date of this Contract.

                      Third Paragraph:        "THE MINISTRY", within thirty (30) working days of the date "THE

              CONTRACTOR" requests them, shall make available to "THE CONTRACTOR" the original

              blueprints of "THE SHIPS" and any Technical Instruction Manuals the Navy might have to facilitate

              execution by "THE CONTRACTOR" of the work under this document. Failure of "THE MINISTRY"



                                (SIGNED)
                               C. L. RECTOR
(----.... ·               DIRECTOR OF CONTRACTS
                                                                                                     (SIGNED)
                                                                                               Tilo M. RincOn Bravo
                          INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                              USA 082014205                                                     Minister of Defense
                                                                                                    r.c. 3.366.278
                                                                                              00016

                                          SECRET

to provide the above mentioned documents to "THE CONTRACTOR" does not excuse                       ~THE


CONTRACTOR" for not perfonning or delaying the work.



       Fourth Paragraph: As soon as "THE CONTRACTOR" has complied with this clause, it shall

also submit the final version of the following documents to an authorized representative from the

"Venezuelan Inspection Commission" or any other member designated by the Chief of the "V.I.C.",

on which acceptance criteria for "THE SHIPS" by "THE MINISTRY" will depend.



       a) "Workshop, Pier and Sea trial Acceptance" Certificates (Attachment "F") duly signed by

the representative of the "Venezuelan Inspection Commission", showing compliance with "THE

SPECIFICATIONS" (4 copies).

       b)   Certificate of Inventory of new equipment installed during the work covered by this

Contract, including for each, the technical data and operating, spare part and maintenance

manuals.

       c)   All the documentation derived from the purpose of this Contract, such as Technical

Manuals, Blueprints, Designs, Diagrams and Calculations. The final version of the Manuals shall be

delivered upon delivery of "THE SHIPS".



       Fifth Paragraph: The deadlines indicated in this Clause for delivery of "THE SHIPS" and

the appropriate documentation may be postponed without penalty to "THE CONTRACTOR" and be

charged against the contingencies set forth in the Eighth Clause, among other reasons, for the

following causes:



       a) Circumstances or events due to unforeseen or force majeure events, as set forth in the

Twenty-Ninth Clause of this Contract.

                    (SIGNED)
                 C. L.RECTOR                                                      (SIGNED)
            DIRECTOR OF CONTRACTS                                             Tito M. RincOn Bravo
            INGALLS SHIPBUILDING, INC.                                             Viceadmiral
                USA 082014205                                                  Minister of Defense
                                                                                  !.C. 3.366.278
                                                                                                          00017

                                                    SECRET
c                  b) Failure to have "THE SHIPS" in the Shipyard within the time specified in the Second

        Paragraph of this Clause. In this case, the delivery of "THE SHIPS" shall be made with a delay

                                 equal to that with which they arrived at the Shipyard.



              c) When additional and/or unforeseen work is perfonned according to the Eighth Clause,

      as long as an additional time is agreed upon for the execution of the work.



              d) When tests are repeated for reasons outside the responsibility of "THE CONTRACTOR",

      its subcontractors or the Designated Subcontractors. Should that occur, an explanatory document

      shall be prepared, which must be accepted in writing and signed by both parties.



              e) Should "THE MINISTRY" and/or the Designated Subcontractors fail to make available

      the equipment mentioned in this clause and its Second Paragraph, within the deadlines indicated

(,:   therein, "THE CONTRACTOR" may extend the scheduling of the deliveries for a number of days

      equal to the delay in receiving the equipment at the facilities of "THE CONTRACTOR" or

      Designated Subcontractors, without penalty for "THE CONTRACTOR", leaving intact the

      responsibility of the Designated Subcontractors, if any.        It is also understood that while "THE

      CONTRACTOR" is not liable for any delays incurred into by the Designated Subcontractors, it will

      be before "THE MINISTRY" when upon receiving written infonnation from the "V.I.C." regarding the

      delayed Designated Subcontractors, it fails to exercise the legal actions that might derive from said

      subcontracts, in order to obtain the appropriate indemnities because of the delays.



              f)    The quality control services approved by the Government of the United States of

      America, or any other that "THE MINISTRY'' deems convenient, for the inspection and verification

      of the work and the materials, equipment, spare parts and parts of "THE SHIPS".


                           (SIGNED)
                         C. L. RECTOR                                                           (SIGNED)
                    DIRECTOR OF CONTRACTS                                                 Tito M. RincOn Bravo
                    INGALLS SHIPBUILDING, INC.                                                 Viceadmircll
                        USA 082014205                                                      Minister of Defense
                                                                                               I.C. 3.366.278
                                                                                                       00018

                                                 SECRET
c               Sixth Paragraph: The extension of the deadlines caused by the reasons set forth in the

           previous paragraph must be granted by "THE MINISTRY'' with knowledge of the General

         Controller's Office of the National Armed Forces within thirty (30) working days of the event.



              Seventh Paragraph: Aller "THE MINISTRY" accepts and receives the completed work in

     each of 'THE SHIPS", it shall have thirty (30) working days from the signing of the Certificate of

     Final Acceptance, to remove them from the Shipyard. 'THE CONTRACTOR" shall be responsible

     for pier expenses and utilities (water, electricity, power) and pier cleaning. Aller this period, "THE

     MINISTRY" agrees to cover these expenses.



              Eighth Paragraph: "THE CONTRACTOR" shall send, at no cost or responsibility for "THE

     MINISTRY", a maximum of five (5) technicians per ship, to accompany "THE MINISTRY's" staff to

     take "THE SHIPS" from Venezuela to the U.S., where the Shipyard of "THE CONTRACTOR" is

(:   located, in the understanding that "THE MINISTRY" shall provide them with the elements needed to

     do their job and to test it.



                                                    BONDS



              FOURTH: 'THE CONTRACTOR" shall present, to the satisfaction of "THE MINISTRY'',

     and through the General Command Office of the Navy, Naval Logistics Command, for approval by

     the General Controller's Office of the National Armed Forces, the solidary bonds duly authorized by

     a notary as indicated below:



              a) A bond issued by an Insurance Company or Banking Institution located in the Republic

     of Venezuela, according to the Advanced Payment Bond model in Attachment "H" of this

     instrument,
                         (SIGNED)
                        C. L. RECTOR                                                       (SIGNED)
                   DIRECTOR OF CONTRACTS                                               Tito M. RincOn Bravo
                   INGALLS SHIPBUILDING, INC.                                               Viceadmiral
                       USA 082014205                                                    Minister of Defense
                                                                                           I.C. 3.366.278
                                                                                                         00019

                                                      SECRET
(      FIFTY-SEVEN        MILLION        SIX      HUNDRED   AND   FORTY      THOUSAND        US      DOLLARS

       (US$57,640,000.00), which at an exchange rate of FOUR HUNDRED AND SEVENTY BOLIVARS

       (Bs. 470) for ONE US DOLLAR (US$1.00) corresponds to TWENTY-SEVEN BILLION NINETY

       MILLION EIGHT HUNDRED THOUSAND BOLIVARS (Bs. 27,090,800,000.00) for one hundred

       percent (1 00%) of the sum of the first payment, indicated in the Third Paragraph of the Second

       Clause of this Contract to guarantee the return of the unexecuted part of the initial payment, in the

       event of a rescission, corresponding approximately to eighteen point twenty-nine percent (18.29%)

       of the total cost of this Contract. This bond must be presented within thirty (30) calendar days of the

       effective date of this Contract and will go into effect after its approval by the General Controller's

       Office of the National Armed Forces, upon reception of the Down Payment by "THE

       CONTRACTOR" and shall be released proportionally through a reduction of the appropriate sum

       upon delivery of the portion of the work executed equal to the down payment, upon submission of

       the appropriate Certificates of Progress for the work, included in Attachment "1", signed by the Chief

(':·   of the "Venezuelan Inspection Commission" and representatives of "THE CONTRACTOR", after the

       Perceptive Control and favorable approval of the control, performed by the General Controller's

       Office of the National Armed Forces.

               b) A bond issued by an Insurance Company or a Banking Institution located in the Republic

       of Venezuela, according to the Faithful Compliance Bond model in Attachment "J" of this

       instrument, for SIXTY-TREE MILLION US DOLLARS (US$63,000,000.00), which at an exchange

       rate of FOUR HUNDRED AND SEVENTY BOLIVARS (Bs. 470) for ONE US DOLLAR (US$1.00)

       corresponds to TWENTY-NINE BILLION SIX HUNDRED TEN MILLION BOLIVARS (Bs.

       29,61 0,000,000.00) or twenty percent (20%) of the total cost of this Contract, to guarantee Faithful

       Compliance with each and every obligation derived from this Contract, to be presented by "THE

       CONTRACTOR" to "THE MINISTRY" within thirty (30) days of the effective date of this Contract




                          (SIGNED)
                        C. L.RECTOR                                                          (SIGNED)
                   DIRECTOR OF CONTRACTS                                                 Tilo M. RincOn Bravo
                   lNGAL.:LS SHIPBUILDING, INC.                                               Viceadmiral
                       USA 082014205                                                      Minister of Defense
                                                                                             I.C. 3.366.278
                                                                                                           00020

                                                    SECRET
c      will go into effect upon approval by the General Controller's Office of the National Armed Forces .

       This bond shall be released on the date of issue of the "Certificate of Final Acceptance" of the last

      Ship, after the Perceptive Control to be performed by the General Controller's Office of the National

                                      Armed Forces, with its favorable approval.



              c) A bond for each Ship issued by an Insurance Company or a Banking Institution located

      in the Republic of Venezuela, according to the Proper Functioning Bond model in Attachment "K" of

      this instrument, for FIFTEEN MILLION SEVEN HUNDRED FIFTY THOUSAND US DOLLARS (US$

      15,750,000.00) which at an exchange rate of FOUR HUNDRED AND SEVENTY BOLIVARS (Bs.

      470) for ONE US DOLLAR (US$1.00) corresponds to SEVEN BILLION FOUR HUNDRED TWO

      MILLION FIVE HUNDRED THOUSAND BOLIVARS (Bs. 7,402,500,000.00) each, to guarantee and

      respond for the proper functioning of the equipment, materials, spare parts and parts of the work

      covered by this Contract. Each of these bonds will represent Five Percent (5%) of the total cost of

c·.   this Contract, indicated in the Second Clause of this contractual instrument and shall.be presented

      by "THE CONTRACTOR" to "THE MINISTRY" five (5) days before the signing of the Certificate of

      Final Acceptance for each ship and will be released twelve (12) months after the signing of the

      Certificate of Final Acceptance, after a revision of the end of the warranty and signing of the "End of

      Warranty Certificate" for each ship, as set forth in the Twenty-Sixth Clause of this document.

      Should there be any pending work or parts, after the warranty period mentioned above and the

      signing of the "End of Warranty Certificate" for work completed, "THE CONTRACTOR" shall extend

      the bond as appropriate until the end of the warranty for the affected part or work, and for an

      amount equal to the cost of the affected part or work covered by this Contract, releasing the amount

      corresponding to the completed portion of the work.            Once the acceptance documents are

      presented for the work performed, this bond will be released proportionally.




                        (SIGNED)
                       C. L. RECTOR                                                           (SIGNED)
                  DIRECTOR OF CONTRACTS                                                  Tito M. RincOn Bravo
                  INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                      USA 082014205                                                       Minister of Defense
                                                                                             LC. 3.366.278
                                                                                                     00021

                                                SECRET
(                                  VENEZUELAN INSPECTION COMMISSION



             FIFTH. ''THE MINISTRY" for all purposes related to the purpose of this Contract, shall be

     represented before "THE CONTRACTOR" by a "Venezuelan Inspection Commission", hereinafter

     "V.I.C." made up of a Chief and as many members as necessary to effectively fulfill its tasks, which

     should not exceed twenty-five (25). As for the crew of "THE SHIPS", it shall be made up of forty-

     four (44) crewmen and the representatives contemplated in the Specifications of the Designated

     Subcontractors, which should not exceed seven (7) persons to do the work in Israel or in the

     appropriate country. "THE MINISTRY" shall have the right to designate tts official representatives

     at the facilities of the Designated Subcontractors   indicated in the Seventh and Thirty-Seventh

     Clauses. The "V.I.C." shall be designated by ''THE MINISTRY", and it shall act according to the

     instructions it receives from the General Navy Command, Naval Logistics Command, according to

     its Organic Manual.

c·           First Paragraph: "THE MINISTRY'', through the General Navy Command, Naval Logistics

     Command, shall notify "THE CONTRACTOR" of the name and rank of the Chief of the "V.I.C.", his

     second-in-command and other members of the "V.I.C.", indicating the group that shall be

     accompanying them to the fifteen (15) day course after the effective date of this Contract. The

     Chief of the "V.I.C.", for the fulfillment of his job, shall be considered vested with the necessary

     powers to that effect.     Likewise, "THE MINISTRY'' shall notify "THE CONTRACTOR" of any

     replacement of members of the "V.I. C." within fifteen (15) working days of the appointment of the

     replacement.



             Second Paragraph: The services and support required by the "V.I.C." shall be regulated

     according to the conditions set forth in "THE SPECIFICATIONS" and in this Contract.


                       (SIGNED)
                     C. L.RECTOR                                                         (SIGNED)
                DIRECTOR OF CONTRACTS                                                Tile M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                Viceadmira1
                    USA 082014205                                                     Minister of Defense
                                                                                         I.C. 3.366.278
                                                                                                       00022

                                                SECRET
(                             ACCESS TO "THE CONTRACTOR'S" FACILITIES

            SIXTH: "THE CONTRACTOR" shall, at the request of "THE MINISTRY", and after previous

    mutual agreement, allow access to the Shipyard, workshops and/or "THE SHIPS", so as not to

    interfere with the work, to those suppliers-subcontractors or other inspection personnel of ''THE

    MINISTRY" who might need this access. The above mentioned suppliers, subcontractors or other

    inspection personnel must observe the safety requirements, rules and regulations of the United

    States of America and "THE CONTRACTOR", as described in Attachment "L".



                        INSPECTION. SUPERVISION. AND DUTIES OF THE "V.I. C."



            SEVENTH: Work on "THE SHIPS" and their systems and that perfomned according to the

    subcontracts granted according to the Thirty-Sixth Clause, as well as any other aspects considered

    in this Contract shall be done under the supervision and inspection of the "V.I. C."



            First Paragraph: "THE MINISTRY", in addition to designating "V.I.C." members to perfomn

    their duties under this Contract, shall have the right and may appoint representatives of the

    Government of the Republic of Venezuela before "THE CONTRACTOR", to observe at any time

    during the life of this Contract, the progress and development of the work under this instrument, as

    well as to observe any tests perfomned in relation with said work.        "THE CONTRACTOR" shall

    facilitate a breakdown of labor, equipment and service costs, if required by the "V.I.C."



            Second    Paragraph:        The "V.I.C." shall have the right,       acknowledged       by "THE

    CONTRACTOR", to examine and inspect all the work covered by this Contract, during the process

    of execution.   Likewise, it may examine or inspect the materials, machinery, equipments, spare

    parts, parts and qualified and specialized labor to be used in the above mentioned work, to verify

    that
                       (SIGNED)
                     C. L. RECTOR                                                          (SIGNED)
                DIRECTOR OF CONTRACTS                                                  Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                  Viceadmiral
                    USA 082014205                                                       Minister of Defense
                                                                                            I.C. 3.366.278
                                                                                                         00023

                                                   SECRET
(    these fulfill the requirements and 'THE SPECIFICATIONS" mentioned in the First Clause of this

     Contract. Consequently, 'THE CONTRACTOR" shall facilitate and allow members of the "V.I.C."

     free access to the Shipyard, workshops and places where work covered by this Contract is being

     perfomned, subject to the conditions set forth in the Sixth Clause.       'THE CONTRACTOR" shall

     obtain from its subcontractors and subsuppliers the same access opportunities to their workshops

     for members of the "V.I. C." according to the safety norms and provisions of the above mentioned

     subcontractors. "THE CONTRACTOR" and its subcontractors agree to facilitate and cooperate with

     the "V.I.C." in all aspects related to its work under this Clause.



             Third Paragraph: It is expressly understood and so the parties agree that any decision that

     needs to be made by the 'V.I. C." in relation with the interpretation of this Contract or which in some

     way modifies the temns of any of "THE SPECIFICATIONS" and Contractual Clauses, must be

     negotiated in writing by the 'V.I. C." before "THE MINISTRY" through the Naval Logistics Command

c·   of the General Navy Command, according to the Forty-Ninth Clause of this Contract.

     Notwithstanding the above, the Chief of the "V.I. C." will have the authority to sign the 'Certificate of

     Final Acceptance" mentioned in the Twenty-Third Clause of this Contract, except when "THE

     MINISTRY" designates a special representative. The appointments of any special representatives

     will be provided to 'THE CONTRACTOR" in writing and within fifteen (15) calendar days to allow for

     the completion of this activity.



             Fourth Paragraph: The inspection and verification of the work and materials, equipment,

     spare parts and parts of 'THE SHIPS" and labor required to do the work shall be conducted with the

     participation of the "V.I. C." and "THE CONTRACTOR" or their appointees at the end of each portion

     of the work (after having changed, repaired or installed a new ship equipment or part), during pier

     and sea trials, and according to "THE SPECIFICATIONS". "THE MINISTRY" may use the


                         (SIGNED)
                       C. L.RECTOR                                                           (SIGNED)
                  DIRECTOR OF CONTRACTS                                                  Tile M. RincOn Bravo
                  INGALLS SHIPBUILDING, INC.                                                  Viceadmiral
                      USA 082014205                                                       Minister of Defense
                                                                                             I.C. 3.366.278
                                                                                                          00024

                                                 SECRET
(    Quality Control service approved by the USA Government or any other deemed necessary. This

     service shall not affect delivery deadlines and the costs of this Contract. "THE CONTRACTOR" and

     "THE MINISTRY" shall continuously exchange information regarding the progress of these activities

     for the work mentioned in the First Clause of this Contract.



             Fifth Paragraph: "THE CONTRACTOR" and its Designated Subcontractors shall facilitate

     to the "V.I.C." or any representatives appointed by "THE MINISTRY", for inspection purposes, the

     necessary instruments, blueprints and any other accessories, or equipment set forth in "THE

     SPECIFICATIONS" and Testing Protocols that might be required to perform the inspection tasks,

     both at "THE CONTRACTOR's" and at the subcontractors' workshops.



             Sixth Paragraph:        Should "THE CONTRACTOR" detect an irregularity from "THE

     MINISTRY's" Designated Subcontractors according to the Thirty-Sixth Clause while executing the

c,   work covered by this Contract that might affect "THE MINISTRY", it shall notify the "V.I. C." within

     fifteen (15) working days and take all pertinent actions for immediate correction.



             Seventh Paragraph: "THE CONTRACTOR" agrees to obtain all the permits required by the

     American Government and shall demand similar provisions from the Designated Subcontractors to

     facilitate entry to and traveling in the United States or in the countries of the subcontractors, for a

     better fulfillment of the duties assigned to the "V.I.C." in or out of the Shipyard. "THE MINISTRY''

     shall provide, in a reasonable time, all the information pertaining to the "V.I.C." and the crews on

     "THE SHIPS" to facilitate compliance with the provisions of this Clause by "THE CONTRACTOR".



             Eighth Paragraph: ''THE MINISTRY'' will have the right to appoint official representatives to

     perform the duties mentioned in the First, Second and Fourth Paragraphs of this Clause, at the


                       (SIGNED)
                      C. L. RECTOR                                                            (SIGNED)
                 DIRECTOR OF CONTRACTS                                                    Tito M. RincOn Bravo
                 INGALLS SHIPBUILDING, INC.                                                    Vlceadmiral
                     USA 082014205                                                         Minister of Defense
                                                                                               I.C. 3.366.278
                                                                                                      00025

                                                SECRET
(   facilities of the Designated Subcontractors indicated in the Thirty-Sixth Clause of this Contract.

    "THE CONTRACTOR" shall include provisions substantially similar to those described herein in the

    subcontracts it undersigns with the Designated Subcontractors.



                                      EXTRAS AND/OR CONTINGENCIES

            EIGHTH:      "THE MINISTRY" through the General Navy Command, Naval Logistics

    Command and the "V.I.C." might request in writing that modifications, additions and maintenance

    work not previously planned in "THE SPECIFICATIONS" and that might be necessary for proper

    operation of "THE SHIPS" be performed, and "THE CONTRACTOR" shall proceed to analyze the

    request and agrees to inform the "V.I.C." in writing, within twenty-one (21) days of the date the

    request is made, indicating its estimated cost and how it would affect delivery deadlines so that the

    appropriate notification can be made to the General Controller's Office of the National Armed

    Forces. The price of all the modifications that will be agreed in writing in advance upon initiation of

    the work shall be charged against contingencies and the total may not exceed the sum allotted for

    this concept in the Second Clause. If necessary, the deadline will be extended to accommodate the

    additional work.

            First Paragraph: It is hereby expressly agreed that in order to do the work referred to in this

    Clause, an approval will be required from ''THE MINISTRY'' through the Naval Logistics Command,

    General Navy Command, which will issue an approval in writing and will determine if the work

    should really be charged against contingencies.        In any case, to proceed with any financial

    expenses, it will be necessary to have the approval of the General Controller's Office of the National

    Armed Forces.

            Second Paragraph: "THE CONTRACTOR" may recommend in writing to "THE MINISTRY"

    to make a change necessary in the installation of equipment not previously planned for in "THE

    SPECIFICATIONS", explaining the need to make these changes and shall present a technical study


                       (SIGNED)
                     C. L. RECTOR                                                         (SIGNED)
                DIRECTOR OF CONTRACTS                                                 Tile M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                    USA 082014205                                                      Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                     00026

                                                  SECRET
c   justifying them. It is hereby expressly agreed that in no event shall 'THE CONTRACTOR" make

    any changes or technical studies without the express consent and approval of ''THE MINISTRY",

    granted through the Naval Logistics Command of General Navy Command.                    Should "THE

    MINISTRY" be the one to propose the change to "THE CONTRACTOR", the latter must submtt its

    budget for analysis by the Chief of the "V.I. C." before making it, and if, for any reason out of the

    control of "THE CONTRACTOR" this change were not made, the Naval LogistiCs Command,

    General Navy Command shall approve the administrative costs of the technical studies perfonmed

    upon submission of the appropriate invoice.



            Third Paragraph: Should the need for a change be found, etther by "THE MINISTRY" or

    "THE CONTRACTOR", one of the parties shall immediately proceed to notify the other party in

    writing, in the understanding that while the change is in the process of being incorporated, it shall

    not affect the fulfillment of the Contract.



            Fourth Paragraph: ''THE MINISTRY", through the General Navy Command, shall present

    the General Controller's Office of the National Anmed Forces with the documents indicating what

    work has been perfonmed and the appropriate costs, the additional sums to be paid for all the

    changes or additions agreed upon in each particular case, and these will be paid after the

    submission of the broken-down invoices in an original and five (5) copies, following the Perceptive

    Control perfonmed by the General Controller's Office of the National Anmed Forces.



                                      CULPABLE DELAY AND PENALTIES

            NINTH: Should there be a delay in the execution of the work covered by this Contract due

    to causes attributable to "THE CONTRACTOR", excluding those cases set forth in the Third Clause,

    Fifth Paragraph and based on the deadline indicated in the above mentioned Clause, "THE

    CONTRACTOR" shall pay penalties to ''THE MINISTRY", calculated based on the total Contract
                       (SIGNED)
                     C. L. RECTOR                                                          (SIGNED)
                DIRECTOR OF CONTRACTS                                                Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                    USA 082014205                                                     Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                           00027

                                                    SECRET
c       price indicated in the Second Clause of this document, up to a maximum of ten percent (1 0%) of

        the total Contract price, excluding the sum corresponding to Subcontractors Designated by "THE

        MINISTRY", as appears below:



                More than one (1) day and up to one (1)           months 0.50%

                More than one (1) month and up to two (2)         months 1.00%

                More than two (2) months and up to three (3)      months 1.25%

                More than three (3) months and up to four (4)     months 2.00%

                More than four (4) months and up to five (5)      months 2.25%

                More than five (5) months and up to six (6)       months 3.00%

                                                                          -----------
                                                          TOTAL           10.00%

                First Paragraph: These penalties shall be cumulative and specifically refer to the part or



c       equipment under this Contract that is late, except for the case of Designated Subcontractors,

        according to the deadlines set forth in the Third Clause and the specific work in the First Clause,

        and shall be calculated based on full and partial months of total delay in the delivery of "THE

        SHIPS" and their systems. Full months shall be assigned the percentages listed above. Partial

        months shall be expressed in days, and each shall count as one thirtieth (1/30) of the value for that

        month. Similar penalties shall apply to delays caused by the Designated Subcontractors based on

        the price of the appropriate subcontract.



                Second Paragraph: In the event of a delay as described by this Clause, the penalty set is

        unrelated to any natural expenses that might derive from the stay of "THE SHIPS" at the Shipyard,

        which shall be covered by "THE CONTRACTOR". Natural expenses under this Contract are those

        cause by "THE SHIPS" themselves (pier, air, electricity, water,



                          (SIGNED)
..                      C. LRECTOR
(   /
                    DIRECTOR OF CONTRACTS
                    INGALLS SHIPBUILDING, INC.
                                                                                             (SIGNED)
                                                                                         Tito M. Rinc6n Bravo
                                                                                             Viceadmiral
                        USA 082014205                                                     Minister of Defense
                                                                                             I.C. 3.366.278
                                                                                                            0028

c··                                               SECRET

      crane, cleaning, heating, tugboats), living expenses of the "V.I. C." personnel and the ships' crews.

              Third Paragraph:      In the event of a delay in the execution of the work covered by this

      Contract for a period greater than six (6) months over the deadline mentioned in the Third Clause,

      except when due to additional work, contingencies, acts of God or force majeure, or failure to

      receive payment from "THE CONTRACTOR", "THE MINISTRY'' will have the right to rescind this

      Contract unilaterally, according to its Twenty-Eighth Clause.

              Fourth Paragraph: "THE MINISTRY" shall notify "THE CONTRACTOR" of its decision to

      rescind this Contract if a decision to do so derives from the application of the Third Paragraph in this

      Clause, within the fifteen (15) working days following the end of the delay period set forth in this

      Clause through a certified letter or some other appropriate means of communication, as provided in

      the Twenty-Eighth and Thirty-First Clauses.

              Fifth Paragraph: It is understood that, should penalties need to be enforced, there will be a

c     twenty-one (21) consecutive day period, after notifying "THE CONTRACTOR" in writing, during

      which "THE CONTRACTOR" may submit an explanation justifying its delay to· be analyzed. "THE

      MINISTRY" shall then notify "THE CONTRACTOR" of any decisions made, after the approval of the

      General Controller's Office of the National Armed Forces, should the above mentioned explanation

      be submitted.

              Sixth Paragraph:      The monies resulting from enforcing the penalties mentioned in this

      Clause and all appropriate expenses shall be obtained by "THE MINISTRY" through a check in the

      name of the National Treasury.

              Seventh Paragraph: Any penalties paid for by "THE CONTRACTOR" to "THE MINISTRY''

      according to this Clause shall be considered an indemnity and liquidation of the penalized concepts

      and in no case shall they exceed ten percent (1 0%) of the total Contract price, excluding any sums

      corresponding to Designated Subcontractors.

                    (SIGNED)



c
                  C. L. RECTOR                                                           (SIGNED)
             DIRECTOR OF CONTRACTS                                                   Tilo M. RincOn Bravo
             INGALLS SHIPBUILDING, INC.                                                   Viceadmiral
                 USA 082014205                                                        Minister of Defense
                                                                                         I.C. 3.366.278
                                                                                                      00029

                                                  SECRET
c             Eighth Paragraph: "THE CONTRACTOR" shall include in the Subcontracts mentioned in

      the Thirty-Sixth Clause, a Clause through which appropriate measures are taken to protect all

      classified information, documents, blueprints and specifications in the terms specified in these

      contracts.



                                   CLASSIFICATION OF INFORMATION AND SECURITY

                                 OF DOCUMENTS, BLUEPRINTS AND SPECIFICATIONS



              TENTH: Any information obtained by members of the "V.I.C." and representatives of "THE

      MINISTRY" during visits to the facilities and workshops of "THE CONTRACTOR", as well as to the

      subcontractor or subsupplier establishments shall be considered "Proprietary Data" of "THE

      CONTRACTOR" and therefore may not be disclosed by them to any third parties without prior

      written consent from "THE CONTRACTOR". Members of the "V.I.C." and representatives of ''THE

c·:   MINISTRY" shall abide by the usual security rules, regulations and procedures of "THE

      CONTRACTOR" and its subcontractors.         Should this affect the normal duties of the "V.I.C.", as

      described in the Seventh Clause of this Contract, "THE CONTRACTOR" and/or its subcontractors

      and subsuppliers hereby agree to make the necessary arrangements for the "V.I.C." to perform its

      duties, according to the Sixth Clause of this Contract.



              First Paragraph: ''THE MINISTRY'' and all the subcontractors, as well as any individuals

      visiting "THE CONTRACTOR's" facilities, must comply with all the security requirements of the

      appropriate country, and any other safeguard rules, regulations, policies and procedures set forth

      by "THE CONTRACTOR", which appear in Attachment "L" of this Contract. The presence of all

      individuals visiting the facilities of "THE CONTRACTOR" is subject to approval from the Department

      of Defense (U.S. NAVY) of the United States of America.


                          (SIGNED)
                        C. L. RECTOR                                                       (SIGNED)
                   DIRECTOR OF CONTRACTS                                              Tito M. RincOn Bravo
                   INGAlLS SHIPBUILDING, INC.                                              Viceadmiral
                       USA 082014205                                                   Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                        00030

                                                 SECRET
(            Second Paragraph:         ''THE MINISTRY" and "THE CONTRACTOR" shall keep as top

     "Secret" the body of the Contract. "THE SPECIFICATIONS", blueprints and other documents

     provided under the Contract shall be "Confidential". Any documents, blueprints and any other kind

     of information provided by the Government of the Republic of Venezuela or "THE CONTRACTOR"

     for the execution of this Contract, shall be classified and handled in the same way as the above

     mentioned Government. This "SECRET" or "CONFIDENTIAL" classification, as applicable, is that

     used in compliance with security norms currently in effect in Venezuela.



             Third Paragraph: Disclosure, negotiation, use, storage, distribution and disposal of all the

     information, data, documentation and hardware during production or produced and submitted by

     either party under the terms of this Contract shall be conducted according to the security

     procedures in the "Industrial Protection Security Manual" of the Department of defense of the United

     States of America, with the security classification determined by the Security Official at "THE

     MINISTRY" whose reasonable requests and requirements shall be promptly observed by "THE

     CONTRACTOR".



             Fourth Paragraph:       "THE CONTRACTOR" must have secret facility security clearance

     granted by the United States of America.



             Fifth Paragraph: Any information classified by "THE MINISTRY" shall be safeguarded with

     a clear indication of all related materials, of the applicable classification mark as set forth in the

     security classification of the contract, "Security Format" used by "THE CONTRACTOR", called

     under this Contract "DD Form 254" Attachment "M" and/or another written notice and observing the

     following security controls:




                       (SIGNED)
                      C. L. RECTOR
(_               DIRECTOR OF CONTRACTS
                 INGALLS SHIPBUILDING, INC.
                                                                                           (SIGNED)
                                                                                      Tito M. RincOn Bravo
                                                                                          Viceadmiral
                     USA 082014205                                                     Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                          00031

                                                    SECRET
c-           a. All documents labeled "Proprtetary Data" shall be stored in filing cabinets, desks or other

     similarly locked spaces to prevent access to them from unauthorized individuals.



             b. The destruction of classified documents shall be by shredding or burning. Documents

     labeled "Proprietary Data" shall be destroyed by hand and disposed of like regular garbage.



             c. Documents labeled "Proprietary Data" shall be sent within U.S. terrttory via express or

     first-class mail. Shipping is authortzed through Federal Express or other similar courter services.



             d.    No U.S. classified information shall be used in the execution of this Contract.

     Furthermore, any classified information of the Republic of Venezuela and/or classified materials to

     be submitted as set forth in this Contract shall be handled through Government channels, as

     specified in wrtting by each Government.



             Sixth Paragraph:         It is hereby agreed that "THE SPECIFICATIONS", technical data and

     information provided in writing to "THE CONTRACTOR", prtor to the signing of this Contract and

     throughout its duration, which are clearly and expressly labeled "Proprtetary Data" shall not be

     disclosed by "THE CONTRACTOR" to any third parties and/or Designated Subcontractors under

     this Contract who might request it. "THE CONTRACTOR" shall not be liable for the disclosure of

     data that: 1) Are or will be disclosed to the public by sources other than "THE CONTRACTOR" or

     its subcontractors prior to or throughout the duration of this Contract; 2) Are disclosed in writing by

     the Republic of Venezuela; 3) "THE CONTRACTOR" proves beyond any doubt that it was aware of

     these data prior to the disclosure or obtained them legally from a third party; 4) "THE

     CONTRACTOR" proves through documents that the "PROPRIETARY DATA" were known to it

     before their disclosure; 5) Are developed separately from this Contract; 6) Become known to "THE


                        (SIGNED)


C.
                       C. L. RECTOR                                                          (SIGNED)
                  DIRECTOR OF CONTRACTS                                                 Tile M. RincOn Bravo
                  INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                      USA 082014205                                                      Minister of Defense
                                                                                            !.C. 3.366.278
                                                                                                     00032

                                                 SECRET
(   CONTRACTOR" through inspection or analysis of products available in the market; or 7) takes

    place five (5) years after the Contract ends.



            Seventh Paragraph: ''THE MINISTRY" and 'THE CONTRACTOR" shall not be liable for

    involuntary or accidental -unintentional- disclosure of information labeled 'Proprietary Data", when

    such disclosure occurs in spite of being as cautious as "THE MINISTRY" and 'THE

    CONTRACTOR" normally are to preserve and protect their own proprietary information.



            Eighth Paragraph:       "THE MINISTRY'' shall certify the security integrity of its personnel

    before 'THE CONTRACTOR's" security official prior to their arrival at 'THE CONTRACTOR's"

    facilities. ''THE MINISTRY's" personnel shall subject themselves to "THE CONTRACTOR's" and

    the U.S. Government's security requirements.



            Ninth Paragraph: All of "THE CONTRACTOR's" employees who will be doing work or

    providing services under this Contract in Venezuela shall subject themselves to the Venezuelan

    security requirements.



                                             PERSONAL INSURANCE


             ELEVENTH:        "THE CONTRACTOR" shall purchase, at no cost to "THE MINISTRY",

    personal injury insurance for members of the 'V.I. C." and the Crew for the duration of their duties

    and execution of the work covered by this Contract and the testing of "THE SHIPS" and their

    systems, until their approval, according to the following rates:




                       (SIGN EO)
                     C. L. RECTOR                                                        (SIGNED)
                DIRECTOR OF CONTRACTS                                                Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                    USA 082014205                                                     Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                        00033

                                                   SECRET
c   a) Life Insurance for each person (Death Benefits):



    Officers and sub-officers maximum 25 people      US$ 50,000.00

    Dependents                                       US$    5,000.00

    (spouse and children under 18)

    Sailors maximum 44 people                        US$ 10,000.00



    b) Hospitalization (Injury or Illness)



            b.1) Payable benefits for one hundred percent (100%) of reasonable expenses

            b.2) Lifetime maximum of         US$ 1,000,000.00

            b.3) Dental benefits as defined in the Insurance Policy.



            First Paragraph: "THE MINISTRY'' shall cooperate with "THE CONTRACTOR" and provide

    the infonmation required by the insurance company, to fulfill the objectives of   !~is   Clause, at least

    thirty (30) working days prior to the beginning of work by each of the members of the "V.I.C." and

    the crew.



            Second Paragraph: Specific details for the above mentioned insurance policies shall be

    included in Attachment "N" of this Contract.



                                             WORK PROGRAMS

            TWELFTH: "THE MINISTRY" and "THE CONTRACTOR" shall jointly perfonm a detailed

    inspection of the ships covered by this Contract once they arrive at the facilities of "THE

    CONTRACTOR"; "THE CONTRACTOR" shall submit to the "V.I.C." a report of said inspection. The

    sequence of work covered by this Contract shall be carried out in accordance with the PER TYPE
                      (SIGNED)
                    C. L. RECTOR                                                             (SIGNED)
                DIRECTOR OF CONTRACTS                                                 Tito M. Rinc6n Bravo
                INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                    USA 082014205                                                      Minister of Defense
                                                                                          l.C. 3.366.278
                                                                                                           00034

                                                   SECRET
c    DEPENDENT SEQUENCE NETWORK PROGRAM General Program, which will be the result of the

     above mentioned inspection perfonned by the "V.I.C." and 'THE CONTRACTOR".                                 'THE

     CONTRACTOR" shall also submit the following programs, in Spanish, to the 'V.I.C.":



             a) The Grounding Program, which will provide a report of Dock availability to be submitted

     within thirty (30) calendar days of the effective date of this Contract.



             b) The Preliminary Program for the Development of Required Blueprints that shows their

     designation and delivery dates within ninety (90) calendar days of the effective date of this Contract.



             c) The Program giving details of the main equipment, describing the types, quantities and

     dates each equipment is required at the Shipyard, for manufacturing and installation; anything that

     might affect the schedule of this Contract; early delivery date. This program must be submitted

C'   within ninety (90) calendar days of the effective date of this Contract.



             d) Any applicable standards for the work to be done, such as welding, painting, pipeline

     testing, partitions, etc. within ninety (90) calendar days of the effective date of this Contract.



             First Paragraph: Work programs must be kept up to date through monthly programs to be

     submitted to the "V.I.C." prior to their execution and will contain a list of work to be done for

     infonnation, analysis and approval.



             Second Paragraph: In order to keep the Program mentioned in section c) of this Clause up-

     to-date, "THE CONTRACTOR" shall infonn the 'V.I. C." of the date large materials and equipment




                        (SIGNED)
                      C. L. RECTOR
(_                DIRECTOR OF CONTRACTS
                                                                                               (SIGNED)
\_                INGALLS SHIPBUILDING, INC.
                                                                                           Tito M. RincOn Bravo
                                                                                                Viceadmiral
                      USA 082014205                                                         Minister of Defense
                                                                                               I.C. 3.366.278
                                                                                                       00035

                                                  SECRET
c     are received at the Shipyard.

              Third Paragraph: On a monthly basis, or when required by any of the parties, meetings will

      be held between the "V.I.C.' and "THE CONTRACTOR" in order to examine the progress of the

      programs and decide on measures to be taken in order to comply with the plan.



                              NEW MATERIALS, EQUIPMENT AND SPARE PARTS

              THIRTEENTH:         "THE CONTRACTOR" shall provide the spare parts based on the

      requirements and specifications of "THE MINISTRY" according to the Second Clause, Second

      Paragraph of this Contract, to be used for spare parts stock, which might be increased and charged

      against extras and/or contingencies, with the approval of the General Controller's Office of the

      National Anned Forces. "THE CONTRACTOR" shall be authorized to start purchasing at least Filly

      Percent (50%) of the spare parts twelve (12) months before the delivery of the first ship, and the

      remaining Filly Percent (50%) when the "V.I.C.' tells it to do so, with the approval of the Naval

(''   Logistics Command, General Navy Command.



              First Paragraph:     It is understood that the parts and spare parts to be supplied by "THE

      CONTRACTOR" must comply with "THE SPECIFICATIONS" and have the certification and quality

      control of the appropriate equipment or system manufacturer, as well as the manufacturing date.



              Second Paragraph: "THE CONTRACTOR" will not have to manufacture or purchase and

      deliver to "THE MINISTRY" any spare parts that have an added billing value that exceeds the sums

      set forth in the Second Clause of this Contract, unless it is so done at the request of "THE

      MINISTRY", in which case it shall be ruled by the Eighth Clause. The tenn "billing value" means the

      sum of "THE CONTRACTOR's" actual costs for labor and materials used in the manufacturing or

      purchase of said spare parts plus any applicable overhead, profits and indirect costs.


                         (SIGNED)
                       C. L.RECTOR                                                         (SIGNED)
                  DIRECTOR OF CONTRACTS                                                Tito M. RincOn Bravo
                  INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                      USA 082014205                                                     Minister of Defense
                                                                                           I.C. 3.366.278
                                                                                                            00036

                                                  SECRET
             Third Paragraph:        Any spare parts, hand tools, portable test equipment and portable

     equipment items, including those that are part of "THE SHIPS'" supplies, must be labeled, stored

     and kept by "THE CONTRACTOR" in appropriate places prior to the delivery of "THE SHIPS".



             Fourth Paragraph:        Any spare parts onboard, and any materials belonging to "THE

     MINISTRY" shall be stored by "THE CONTRACTOR" according to "THE SPECIFICATIONS" or the

     norms set forth in the previous Paragraph.



             Fifth Paragraph: The materials, spare parts, parts and equipment to be supplied for storage

     must be crated or packed onboard for safekeeping by "THE CONTRACTOR" free of charge for

     "THE MINISTRY", according to appropriate standards for each type of material, considering its

     characteristics. On the outside of the crating or packing, there must be a complete identification of

     the material, equipment and spare parts separated for each item; this information must contain the

     description of the item, quantity, manufacturer's part number and equipment the spare parts belong

     to. This information must match that used in the monographies and/or original manuals of the

     equipment installed onboard, including the model, spare part number and any other identification

     provided by the manufacturer.



             Sixth Paragraph: "THE MINISTRY" may, at the request of "THE CONTRACTOR", loan

     spare parts belonging to "THE MINISTRY's" stock to be utilized in the work covered by this

     Contract. "THE CONTRACTOR" must report in writing and on a monthly basis about all the spare

     parts provided by "THE MINISTRY" from the above mentioned stock and when inappropriate for

     future utilization, "THE CONTRACTOR", in mutual agreement, may restore them or replacement at

     no cost to "THE MINISTRY". Should the above mentioned spare parts or parts be adequate for

     future utilization, they will be returned to the general stock of "THE SHIPS" prior to their delivery. It




c_                     (SIGNED)
                      C. L. RECTOR
                 DIRECTOR OF CONTRACTS
                 INGALLS SHIPBUILDING, INC.
                     USA 082014205
                                                                                               (SIGNED)
                                                                                          Tito M. RincOn Bravo
                                                                                              Viceadmiral
                                                                                           Minister of Defense
                                                                                              I.C. 3.366.278
                                                                                                       00037

                                                  SECRET
c    is hereby understood that the price of this Contract does not include "THE CONTRACTOR's"

     obligation to respond for the purchase of spare parts related to the existing materials and

     equipment, removed or replaced in "THE SHIPS", which are not covered by this Contract. "THE

     CONTRACTOR" will not be responsible for the purchase of spare parts related to any equipment of

     the Subcontractors Designated by "THE MINISTRY", the manufacturer and supplier of the

     electronic war systems or the company chosen to perform helicopter maintenance and the work to

     be done by Alenia Difesa A Finmeccanica Company, Missiles Systems Division.



             Seventh Paragraph:         "THE CONTRACTOR" hereby agrees to sell directly to "THE

     MINISTRY" any new machinery, equipment and/or spare parts, as well as any other accessories

     related to the work covered by this Contract and that might be required over a twenty (20) year

     period of the date of delivery .of the second Ship, at competitive, fair and reasonable market prices,

     clearly proven.



             Eighth Paragraph: Should the above mentioned equipment, machinery, parts and spare

     parts, as well as any other accessories related to them, be discontinued or not available from the

     manufacturers, "THE CONTRACTOR" agrees to sell substitutes that meet the requirements laid out

     for the acceptance of "THE SHIPS", with the same quality of the item being replaced and whose

     quality does not negatively alter the performance of the equipment and machinery of the Ship in

     which they are installed, for at least twenty (20) years.



             Ninth Paragraph: "THE MINISTRY" reserves the right to choose the equipment and system

     spare parts that will become part of the stock for the units, through the direct suppliers or

     manufacturer in the quantities and types of spare parts required.          Should 'THE MINISTRY"

     negotiate directly the spare parts and parts with the manufacturer, the participation of "THE


                       (SIGNED)

(_                   C. L.RECTOR
                 DIRECTOR OF CONTRACTS
                 INGALLS SHIPBUILDING, INC.
                                                                                             (SIGNED)
                                                                                       Tile M. RincOn Bravo
                                                                                            Viceadmiral
                       USA 082014205                                                    Minister of Defense
                                                                                            l.C. 3.366.278
                                                                                                       00038

                                                   SECRET
c   CONTRACTOR' shall be limited to administrative aspects, that is, payment of the appropriate

    invoices, thus relieving "THE CONTRACTOR' of any liability derived from the above mentioned

    negotiation.     In this case, "THE CONTRACTOR' may only assign administrative costs to the

    purchased spare parts and/or parts, clearly proven and approved by the "V.I. C.'.

                                            MATERIALS AND EQUIPMENT

              FOURTEENTH:             "THE CONTRACTOR' hereby guarantees that all the materials,

    equipment, supplies, components, spare parts and parts supplied under this Contract and

    according to "THE SPECIFICATIONS", will be new and not previously used or refurbished, recently

    manufactured and will also have the manufacturer's quality certification.          Except when those

    materials, equipment, instruments, components, spare parts and parts are used according to the

    Thirteenth Clause, Third Paragraph of this Contract.



              First Paragraph: The materials, equipment and spare parts that are identified in detail, with

    indication of the manufacturer, model and/or part number in the manufacturer's manual indicated in

    "THE SPECIFICATIONS", shall be considered authorized source items and acquired from that

    source.



              Second Paragraph:         The materials, equipment, supplies, components, spare parts and

    parts identified in detail with indication of the manufacturer, model and/or part number in the

    manufacturer's manual indicated in "THE SPECIFICATIONS", but are followed by the words "or

    equivalent" or "acceptable substitutes', are considered authorized source items and shall be

    purchased from that source; in that case, "THE CONTRACTOR" will have to purchase the

    materials, equipment, supplies, components, spare parts and parts from an authorized source,

    equivalent or acceptable substitutes.



              Third Paragraph: If after three (3) months of the signing of this Contract, any item from
                         (SIGNED)
                       C. L. RECTOR                                                        (SIGNED)
                   DIRECTOR OF CONTRACTS                                               Tito M. RincOn Bravo
                   INGALLS SHIPBUILDING, INC.                                               Viceadmiral
                       USA 082014205                                                    Minister of Defense
                                                                                           I.C. 3.366.278
                                                                                                      00039

                                                   SECRET
c    an authorized source among those designated by "THE MINISTRY", as described in the above

     paragraphs,     has been       discontinued   or is not available from the     manufacturer,          "THE

     CONTRACTOR" should notify "THE MINISTRY" within five (5) days, providing information

     regarding alternate sources of supply, and present notification of this fact from the system's

     manufacturer as well as a study justifying it. Should the change of supplier mean an increase in

     costs, these will be authorized by "THE MINISTRY". Any cost increases resulting from equipment

     substitution when the equipment listed in the original specifications has been discontinued or is not

     available in the market shall also be charged against contingencies.



                                     INSTALLATION OF PLAQUES AND SIGNS



             FIFTEENTH:         All the identification plaques on equipment, warning signs or instruction

     plaques for the operation of motors to be installed aboard "THE SHIPS" by "THE CONTRACTOR"

c~   as per the current criterion and according to "THE SPECIFICATIONS", shall be engraved in

     Spanish. "THE CONTRACTOR" shall provide "V.I.C." for revision and approval, with enough and

     adequate information regarding the plaques and their text, in Spanish. "V.I.C." shall notify "THE

     CONTRACTOR" of any observations within thirty (30) working days of receiving them. The material

     covered by this Clause should be in place by the beginning of sea trials.



                    MANUALS, BLUEPRINTS, DESIGNS AND DOCUMENTATION OF "THE SHIPS"



             SIXTEENTH: "THE CONTRACTOR" shall submit to "V.I.C." the Blueprints, Documents and

     Design Calculations related to the work covered by this Contract, which technically supports the

     characteristics of the new equipment and systems in terms of their capacities and features,

     according to the requirements set forth in "THE SPECIFICATIONS" (Attachment "C") and any

     modification made to the equipment and/or systems covered by this Contract.


c
                         (SIGNED)
                       C. L. RECTOR                                                       (SIGNEO)
                   DIRECTOR OF CONTRACTS                                              Tito M. RincOn Bravo
                   INGALLS SHIPBUILDING, INC.                                              Viceadmiral
                       USA 082014205                                                   Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                        00040

                                                   SECRET
c             Single Paragraph: The Blueprints, Documents and Calculations mentioned in this Clause,

    shall be delivered to the 'V.I.C." at least fifteen (15) calendar days before the beginning of the work

    each of them covers, so that the 'V.I.C." can fulfill its duties as indicated in the First Clause of this

    Contract. Afterwards, as the work is being done, they will be submitted to the 'V.I.C.' in a minimum

    of two (2) and a maximum of four (4) copies per ship and its systems, for the 'V.I. C.' to be able to

    fulfill its duties.



                                           BLUEPRINTS AND DOCUMENTS



              SEVENTEENTH: "THE CONTRACTOR" shall provide to the 'V.I.C." the Blueprints and

    Documents mentioned in 'THE SPECIFICATIONS" (Attachment "C") and listed below:



              a) BLUEPRINTS:



              General water load blueprint

              General location blueprints for motor devices indicating their locking mechanisms and those

              of reducing gears

              Grounding Blueprint

              Diagram of tank location record

              Blueprints of the new electrical circuits

              Blueprints of the pipeline systems

              Blueprints of the ducts and air conditioning

              Blueprints of the engine device and its layout

              Blueprints of new locations and new installations

    2) STUDY OF THE PROPULSION SYSTEM


                            (SIGNED)
                          C. L.RECTOR                                                       (SIGNED)
                   DIRECTOR OF CONTRACTS                                                Tito M. RincOn Bravo
                   INGALLS SHIPBUILDING, INC.                                                Viceadmircll
                          USA 082014205                                                  Minister of Defense
                                                                                             I.C. 3,366.278
                                                                                                       00041

                                                SECRET

c   3) ELECTRICAL BALANCES


    4) AUTONOMY CALCULATIONS


    5) List of new Machinery of the Ships and Engine System, with their identification numbers and
    technical characteristics.


    6) Compilation Table of the pressures and Final Tests in the workshop for the various systems
    on board.


    7)   Characteristics and Description of the materials used onboard, if not specified in any other
    document.


    8) New Equipment Removal manual.


    9) Technical manuals for new equipments and/or systems



            First Paragraph: The documents shall be written in Spanish and in accordance with "THE

    SPECIFICATIONS".



            Second Paragraph: "THE CONTRACTOR" further agrees to provide copies of the Detail

    Blueprints, linked to possible repairs to "THE SHIPS" and any pertinent supplementary information

    for the modification of existing documentation   w~hin   one hundred and twenty (120) calendar days of

    the effective date of this Contract.



            Third Paragraph:      The "V.I.C." has twenty (20) working days after these blueprints are

    submitted for revision, during which it reserves the right to request a revision and possible change.

    If after this time, "THE CONTRACTOR" were to determine any discrepancies with the blueprints,

    this submission shall be made as modifications are made and blueprints are ready for approval.


                       (SIGN EO)
                     C. L. RECTOR                                                          (SIGNED)
                DIRECTOR OF CONTRACTS                                                  Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                  Viceadmiral
                    USA 082014205                                                       Minister of Defense
                                                                                            r.c. 3.366.278
                                                                                                           00042

                                                     SECRET

c       Should there be no observations from the "V.I.C." within the time indicated in this Paragraph, the

        blueprints will be considered approved.        Should there be any observations, any necessary

        modifications will be agreed upon in the fifteen (15) calendar days following the date when the

        observations were made.



                Fourth Paragraph : "THE CONTRACTOR" shall prepare two (2) copies of the preliminary

        version of the Ships' Manuals as indicated in the previous Clause and shall deliver them to the

        "V.I.C." gradually, within ten (10) months of the effective date of this contract, to be reviewed and

        approved. These manuals shall be returned by the "V.I.C." to "THE CONTRACTOR" within sixty

        (60) days of receiving them for corrections and final prtnting.



                Filth Paragraph: The contents of the Manuals mentioned in this Clause shall be as required

        in "THE SPECIFICATIONS" and they must indicate ortginal manufacturer part numbers for spare

("'·.   parts and new equipment.



                            REJECTED MATERIAL MACHINERY AND/OR EQUIPMENT



                EIGHTEENTH:         ''THE MINISTRY" and "THE CONTRACTOR" shall consider Materials,

        Documentation, Machinery and Equipment rejected when they fail to meet the requirements set

        forth in "THE SPECIFICATIONS", or are not certified by the manufacturer of the equipment or

        system, as appropriate.



                Single Paragraph: Whenever the "V.I.C." rejects an equipment, material or machinery due

        to its failure to meet the requirements set forth in "THE SPECIFICATIONS", "THE CONTRACTOR"

        must submit said equipment, material or machinery to new tests under the same conditions as

        when rejected, at no cost to "THE MINISTRY". Any delays caused by retesting cannot be used as
                          (SIGNED)
                         C. L. RECTOR                                                         (SIGNED)
                    DIRECTOR OF CONTRACTS                                                Tile M. RincOn Bravo
                    INGALLS SHIPBUILDING, INC,                                               Viceadmiral
                        USA 082014205                                                     Minister of Defense
                                                                                             I. C. 3.366.278
                                                                                                               00043

                                                     SECRET
c     grounds for exemption under Cal use Twenty-Nine of this Contract.




                                        FACTORY OR SHIPYARD TESTING



              NINETEENTH: "THE CONTRACTOR" shall present to the "V.I.C." for approval either at the

      factory or shipyard, only those tests conducted on new matertals and/or equpments as set forth in

      "THE SPECIFICATIONS". The "V.I.C." and the representatives, along with "THE CONTRACTOR"

      and/or its subcontractor and/or its representatives, shall proceed to conduct the "Factory (or

      Shipyard) Acceptance Tests" as set forth in "THE SPECIFICATIONS" and in the subcontractor test

      requirements.   These tests shall take place at "THE CONTRACTOR's"                 or its subcontractors'

      workshops and their costs shall be borne by "THE CONTRACTOR". The "V.I.C." hereby reserves

      the right to conduct and vertfy procedures, requirements and reports pertaining to tests perfonned

c~·   by   subcontractors     under    this    Contract,   in   order   to   ensure   compliance        with        "THE

      SPECIFICATIONS". The use of inventory items such as screws, nuts, pins, rtvets, welding arcs,

      packing, etc., will be of the type and quality described in "THE SPECIFICATIONS".



              First   Paragraph:        Testing    procedures     and    requirements   set     forth     in        "THE

      SPECIFICATIONS" to be observed by the Factory or Shipyard Acceptance Tests shall be submitted

      by "THE CONTRACTOR" to the "V.I.C." at least one (1) month prtorto the actual tests.



              Second Paragraph: In the case of "Factory or Shipyard Tests" for Matertals, Machinery and

      Equipment on each to 'THE SHIPS" and their systems under this Contract, "THE CONTRACTOR"

      shall infonn the chief of the "V.I. C." in writing, ten (1 0) working days in advance, of the date when

      such matertals, machinery and equipment will be ready for the appropriate tests.


                         (SIGNED)
                       C. L. RECTOR                                                             (SIGNED)
                  DIRECTOR OF CONTRACTS                                                    Tilo M. RincOn Bravo
                  INGALLS SHIPBUILDING, INC.                                                     Viceadmiral
                      USA 082014205                                                           Minister of Defense
                                                                                                 I.C. 3.366.278
                                                                                                          00044

                                                 SECRET
c             Third Paragraph: All expenses incurred in relation with the tests mentioned in this Clause

      shall be borne by "THE CONTRACTOR" and are included in the total Contract price, except for the

      costs to take the "V.I.C." to locations outside the Shipyard. For any "Factory Tests" to be conducted

      outside the Shipyard, "THE MINISTRY' shall bear the costs of transportation for "V.I. C." members.



              Fourth Paragraph: "THE MINISTRY" shall have the right to request "THE CONTRACTOR"

      to provide help or technical support to supervise the "Factory Tests" perfonned on equipment as

      required in "THE SPECIFICATIONS", or any additional tests considered necessary by "THE

      CONTRACTOR" or its subcontractors; this assistance shall be free of charge.



                          FACTORY OR SHIPYARD CERTIFICATES OF APPROVAL



              TWENTIETH: Approval of the "Factory or Shipyard Test" results by the "V.I. C." under THE

c·~   Nineteenth Clause of this Contract binds the "V.I.C." to -issue "Factory or Shipyard Certificates of

      Approval" according to the model in attachment "0" of this Contract.



              First Paragraph:    The "V.I.C." shall issue the "Factory or Shipyard Approval Certificate"

      signed by the Chief of the "V.I. C." -as long as the results are found to be in compliance with the

      provisions of the Nineteenth Clause- within twenty (20) calendar days of the tests.



              Second Paragraph: Should the "V.I. C." or its representatives fail to be present at the Tests

      on the date notified by "THE CONTRACTOR" according to the work program indicated in the

      Twelfth Clause, "THE CONTRACTOR" shall proceed with testing in the absence of the "V.I.C." and




c
                        (SIGNED)
                      C. L. RECTOR                                                          (SIGNED)
                 DIRECTOR OF CONTRACTS                                                 Tito M. RincOn Bravo
                 INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                     USA 082014205                                                      Minister of Defense
                                                                                           I.C. 3.366.278
                                                                                                        00045

                                                     SECRET
c    shall submit the appropriate documents to the "V.I.C.", who shall revise them and, if found to be in

     accordance with "THE SPECIFICATIONS", it shall issue the Factory or Shipyard Approval

     Certificate mentioned in this Clause, within twenty (20) calendar days of completion of the tests.



                                                DOCK AND SEA TRIALS



             TWENTY-FIRST:             The "Dock and Sea Trtals" will be conducted according to "THE

     SPECIFICATIONS" in the presence of members of the "V.I.C." and "THE CONTRACTOR" or their

     representatives in the terms previously agreed upon between "THE CONTRACTOR" and the

     "V.I.C.", which will indicate the terms of evaluation, test execution methods and acceptance

     parameters.



             First Paragraph: "THE CONTRACTOR" shall agree to provide thirty (30) working days prior

c·   to the beginning of the "Dock and Sea Trials", the programs and protocols for each Test. The

     procedures to be followed must match "THE SPECIFICATIONS"'.



             Second Paragraph: "THE CONTRACTOR" shall inform in writing the Chief of the "V.I. C." at

     least thirty (30) working days in advance, of the date when each of "THE SHIPS" will be ready to

     begin the "Dock and Sea Trials", and will make the arrangements for each of the tests to be

     conducted in the presence of the "V.I. C." and its representatives.



             Third Paragraph:          Should the results of the dock and sea trials fail to conform to "THE

     SPECIFICATIONS" due to machinery, equipment, materials, spare parts, parts and/or labor

     supplied or hired by "THE CONTRACTOR", "THE CONTRACTOR" will have to repair any faults or




                          (SIGNED)
                        C. L. RECTOR                                                         (SIGNED)
                   DIRECTOR OF CONTRACTS                                                Tile M. Rinc6n Bravo
                   INGALLS SHIPBUILDING, INC.                                               Viceadmirat
                       USA 082014205                                                     Minister of Defense
                                                                                            I.C. 3.366.278
                                                                                                          00046

                                                  SECRET
c    defects and repeat the tests under the same conditions as when the reject took place, at no cost to

     "THE MINISTRY".



             Fourth Paragraph: If, during testing, any defects or faults are found which are caused by

     the machinery, equipment, materials, spare parts and/or labor provided by or used by "THE

     CONTRACTOR", and such defects or faults result in an interruption of the test' or irregular

     machinery or equipment performance that can be corrected during testing, the test may continue

     with the approval of the 'V.I.C.". In this case, after repair, the test will be considered valid in all

     respects, if completed according to 'THE SPECIFICATIONS".



             Fifth Paragraph: Any expenses derived from the tests mentioned in this Clause or related

     to such tests, shall be bome by "THE CONTRACTOR". When test delays or retesting are caused

     by faults or breakdowns in machinery or equipment not provided or worked on under this Contract,


c:   and which cannot be resolved during testing, 'THE CONTRACTOR" may present the necessary

     documentation justifying this fact to the "V.I. C." for approval, in order to recover the time invested in

     the appropriate repairs and tests under the contract.        In this case, any expenses derived from

     repeating the suspended tests shall be borne by "THE MINISTRY". Repair of these faults shall be

     treated as additional work under the Eighth Clause of this contract.



             Sixth Paragraph: Operation of "THE SHIPS" during sea trials shall be under the care and

     supervision of "THE CONTRACTOR's" personnel. "V.I. C." shall be present during these trials and

     will participate in their execution as required in this Contract.      'THE CONTRACTOR" will have

     operators, technicians and technical representatives for the new equipment and machinery

     onboard, both with "THE CONTRACTOR" and its subcontractors, available to provide training and

     advice to the members of the 'V.I.C." and the crew, at no additional cost.


                       (SIGNED)
                      C. L. RECTOR                                                            (SIGNED)
                 DIRECTOR OF CONTRACTS                                                    Tito M. RincOn Bravo
                 INGALLS SHIPBUILDING, INC.                                                    Viceadmiral
                     USA 082014205                                                         Minister of Defense
                                                                                              I.C. 3.366.278
                                                                                                         00047

                                                    SECRET
c            Seventh Paragraph: All sea trtals will be conducted with the onboard crew. The ship and

     its crew will be responsibility of its Command. For these sea trials, all expenses shall be borne by

     "THE CONTRACTOR"; consumption will be measured with duly calibrated counters.



             Eighth Paragraph:        During the execution of the dock or sea trials, members of the "V.I.C."

     or anybody duly authorized by "THE MINISTRY" shall be present and make any pertinent previous

     remarks, always observing the principles of the safety plan developed for this program.



             Ninth Paragraph: "THE CONTRACTOR" shall conduct the official velocity check for the

     maximum continuous power of the propulsion engines in order to detennine their maximum speed.

     Similar tests shall be conducted to detennine economy and cruise speed, as well as the respective

     sustainability of these velocities.




c:           Tenth Paragraph:         "THE MINISTRY" hereby proposes that upon completion of work on

     "THE SHIPS", they should attain a speed of 20.5 knots with diesel power and 33.0 knots with gas

     turbine power, with the minimum speed at 20.0 knots with diesel power and 31.0 knots with gas

     turbine power. "THE CONTRACTOR" hereby accepts the parameters mentioned above. Sea trtals

     will be conducted to detennine the actual speed attained by "THE SHIPS" and fulfillment of these

     criteria by "THE CONTRACTOR".              Should these speeds fail to be reached due to causes

     exclusively related to materials or labor provided by "THE CONTRACTOR" or its subcontractors

     under his Contract, "THE CONTRACTOR" shall pay an indemnity to "THE MINISTRY" as follows:




                        (SIGNED)
                      C. L. RECTOR                                                           (SIGNED)
                  DIRECTOR OF CONTRACTS                                                  Tito M. Rinc6n Bravo
                  INGALLS SHIPBUILDING, INC.                                                  Viceadmiral
                      USA 082014205                                                       Minister of Defense
                                                                                             I.C. 3.366.278
                                                                                                       00048

                                                SECRET
c           Per ship:



            Diesel:     For every 0.5 knots below the 20.5 knots, "THE CONTRACTOR" shall pay an

    indemnity of TWO HUNDRED AND FIFTY THOUSAND DOLLARS (US $250,000.00) up to a

    maximum of TWO HUNDRED AND FIFTY THOUSAND DOLLARS (US $250,000.00), with the

    lowest acceptable speed being 20.0 knots.



            Gas Turbine: For every 0.5 knots below the 33.0 knots, "THE CONTRACTOR" shall pay an

    indemnity of ONE HUNDRED AND TWENTY-FIVE THOUSAND DOLLARS (US $125,000.00) up to

    a maximum of FIVE HUNDRED THOUSAND DOLLARS (US $500,000.00), with the lowest

    acceptable speed being 31.0 knots.



            In the case of an inability to reach the minimum speeds of 20.0 knots with diesel power and

C   31.0 knots with gas turbine power due to causes attributable to defects in the materials or labor

    provided by "THE CONTRACTOR" or its subcontractors, such defects will imme.diately be corrected

    by "THE CONTRACTOR".



            In the case of an inability to reach the minimum speeds of 20.0 knots with diesel power and

    31.0 knots with gas turbine power due to causes not attributable to defects in the materials or labor

    provided by "THE CONTRACTOR" or its subcontractors, "THE CONTRACTOR" will perfonn -within

    the scope of this contract- an engineering study to provide recommendations to the Navy regarding

    the actions needed to reach these speeds.



            Every test conducted by "THE CONTRACTOR" to detennine the velocity of "THE SHIPS"

    must start with a displacement of 2,500 metric tons, adjusted for the weather conditions prevailing




c                     (SIGNED)
                    C. L. RECTOR
                DIRECTOR OF CONTRACTS
                INGALLS SHIPBUILDING, INC.
                      USA 082014205
                                                                                          (SIGNED)
                                                                                     Tilo M. RincOn Bravo
                                                                                         Viceadmiral
                                                                                      Minister of Defense
                                                                                         I.C. 3.366.278
                                                                                                      00049

                                                SECRET
    at the time of testing and the displacement specified in the sea tlials documentation in the original

    acceptance of the ships.



            During the execution of this contract, "THE CONTRACTOR" shall indicate in writing to the

    "V.I.C." any conditions outside of the scope of the Contract that might adversely affect the ability of

    "THE SHIPS" to reach the speeds mentioned above. Should these conditions fail to be corrected

    before sea tlials, "THE CONTRACTOR" and the "V.I. C." will negotiate the impact on the parameters

    and minimum speed set forth in this Clause and will review the appropliate speeds.



            The indemnity to be paid by "THE CONTRACTOR" for the concepts indicated in this

    Clause, shall not exceed ONE MILLION FIVE HUNDRED THOUSAND DOLLARS (US$

    1,500,000.00) for both ships.



                           DOCK AND SEA TRIAL ACCEPTANCE CERTIFICATES



            TWENTY-SECOND:            For each of the "Dock and Sea Trials", test documents prepared

    jointly by the "V.I.C." and "THE CONTRACTOR" according to "THE SPECIFICATIONS" will be

    used. Upon successful completion of each of the "Dock and Sea Tlials", the "V.I.C." shall issue one

    of the documents mentioned in the Twenty-First Clause for each test. Then it shall issue a "Dock

    and Sea Tlials Acceptance Certificate" according to the model in Attachment "F".



              CERTIFICATE OF FINAL ACCEPTANCE AND ASSISTANCE AFTER SIGNING

            TWENTY-THIRD: When the "Certificate of Acceptance" is issued by the "V.I.C." for the

    Dock and Sea Tlials of each of "THE SHIPS" and once the documents mentioned in the Third

    Clause, Fourth Paragraph, and Fourth Clause of this Contract are submitted by "THE




c
                      (SIGNED)
                    C. L. RECTOR                                                          (SIGNED)
                DIRECTOR OF CONTRACTS                                                 Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                    USA 082014205                                                      Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                       00050

                                                    SECRET
c     CONTRACTOR", ''THE MINISTRY", through the 'V.I.C." or the designated special representative

      and 'THE CONTRACTOR" shall sign within fifteen (15) calendar days three copies of the

      "Certificate of Final Acceptance' for the work under this Contract in the appropriate Ship, after the

      Perceptive Control and favorable approval of the work issued by the General Controller's Office of

      the National Armed Forces and in the terms indicated in Attachment 'P" of this instrument. When

      signing the 'Certificate of Final Acceptance' for the work performed on each ship, "THE MINISTRY"

      shall hand over the documentation to release the faithful compliance bond set forth in the Fourth

      Clause, section b) of this Contract.



              First Paragraph: Once the 'Certificate of Final Acceptance' is signed by representatives of

      "THE MINISTRY" and 'THE CONTRACTOR", the validity of the document shall be final and the

      work under this Contract,         regarding   each   Ship shall be deemed     completed       by "THE

      CONTRACTOR", except for the work to be performed under the warranty provisions of this Contract

(."   and any other pending work that may be performed during the pre-transit period or any other work

      that the parties mutually agree to execute during the warranty period, as well as that related to the

      release of the Bond indicated in the Fourth Clause, section b).



              Second Paragraph: ''THE CONTRACTOR' hereby agrees to provide 'Technical Support" to

      "THE MINISTRY" for a period no shorter than twenty (20) years after the signing of the "End of

      Warranty Certificate', in the form of work and/or special support services regarding the new

      equipment and systems furnished by "THE CONTRACTOR" as required by "THE MINISTRY'', at a

      cost to be previously agreed upon by "THE MINISTRY" and "THE CONTRACTOR'.



              Third Paragraph:         During the execution of the work under this contract, "THE

      CONTRACTOR' shall provide Technical Support to "THE MINISTRY" using the 'Technical

      Specifications', manuals, drawings and information obtained from the manufacturers of the
                         (SIGNEO)
                       C. L. RECTOR                                                        (SIGNEO)
                  DIRECTOR OF CONTRACTS                                                Tile M. RincOn Bravo
                  INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                      USA 082014205                                                     Minister or Defense
                                                                                            I.C. 3.366.278
                                                                                                      00051

                                                   SECRET

c    equipment purchased for"THE SHIPS". This Technical Support is detailed in Attachment "G" of this

     instrument.



                                                PRE-TRANSIT PERIOD



             TWENTY-FOURTH: The pre-transit period, for the purposes of this contract, shall be the

     period from the date when the Chief of the "V.I.C." undersigns the "Certificate of Final Acceptance"

     to the date when the ship is fonnally authorized to set sail for Venezuela.



             First Paragraph: After signing the "Certificate of Final Acceptance", the Ships will be under

     the full operational control of the Venezuelan Navy; "THE MINISTRY" therefore assumes any risk

     for loss of the ship and all its components, supplies and equipment, and for death or injury to any

     employee aboard the ships after delivery.



             Second Paragraph: "THE CONTRACTOR" shall provide dock services, ground services,

     electricity, safety and storage during this preparation period. After this pre-transit period, which

     shall not exceed thirty (30) calendar days, the ship shall set sail for Venezuela. Annament and/or

     ammunition loading services are not included in this contract and cannot be carried out at "THE

     CONTRACTOR's" facilities.



             Third Paragraph: "THE CONTRACTOR", during this period, may execute any additional

     work required in the ships; it will also cooperate with the crew in obtaining supplies or supply

     replacements as required for the trip to Venezuela. In this case, these expenses shall be borne by

     "THE MINISTRY".




                         (SIGNED)
                        C. L. RECTOR                                                        (SIGNED)
                   DIRECTOR OF CONTRACTS
C.                 INGALLS SHIPBUILDING, INC.
                                                                                      Tito M. RincOn Bravo
                                                                                           Viceadmiral
                       USA 082014205                                                   Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                           00052

                                                  SECRET
c           TWENTY-FIFTH:         After signing the "Certificate of Final Acceptance" for each ship, as

    indicated in the Twenty-Third Clause of this Contract, there will be a warranty period of twelve (12)

    months for each ship.       "THE CONTRACTOR" shall guarantee new equipment and materials

    furnished, as well as word perfonmed under this Contract that might be defective or break down in

    "THE SHIPS" and their systems. Likewise, "THE CONTRACTOR" must and is therefore committed

    and agrees to repair all deficiencies or faults caused by design error, use of lower-quality materials

    and defective workmanship by "THE CONTRACTOR".



            First Paragraph: If within the periods mentioned in this Clause, following the signing of the

    "Certificate of Final Acceptance" for either of the two (2) Ships and their systems under this

    Contract, "THE MINISTRY" should notify "THE CONTRACTOR" in writing and through the General

    Command Office of the Navy of any defect or fault in the above mentioned assets, within fifteen (15)

    days of finding the defect or fault, as long as the cause of the defect or fault is not inadequate

    maintenance, incorrect operations or normal wear and tear, or due to damages caused by acts of

    God or force majeure, "THE CONTRACTOR" shall proceed to replace or repair the defective

    products or parts, at no cost to "THE MINISTRY", in its Shipyards or at its subcontractors'

    workshops. It is understood that if a communication regarding a deficiency is submitted to "THE

    CONTRACTOR's"         warranty     representative,   it   shall   be   considered   delivered     to        "THE

    CONTRACTOR".



            Second Paragraph: Correction of any warranty deficiencies required to be done under this

    Clause shall be perfonmed, if possible, at "THE CONTRACTOR's" facilities in Pascagoula,

    Mississippi, or once "THE SHIPS" have been released, at the location indicated by "THE

    MINISTRY" in the Republic of Venezuela. "THE CONTRACTOR" may, in agreement with "THE

    MINISTRY", have this work perfonmed at another Shipyard or another repair location. If the parties


                       (SIGNED)
                     C. L. RECTOR                                                             (SIGNED)
                DIRECTOR OF CONTRACTS                                                    Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                   Viceadmiral
                    USA 082014205                                                         Minister of Defense
                                                                                             I.C. 3.366.278
                                                                                                         00053

                                                   SECRET

c    agree for the work to be performed at a Shipyard or Ship repair location other than the facilities of

     "THE CONTRACTOR", "THE CONTRACTOR" shall bear the cost of such work at the rates of

     continual work in commercial Shipyards or ship repair facilities in effect in such port areas, including

     the cost of dry dock for the ship, therefore, "THE CONTRACTOR' may have the work done in such

     shipyards or ship repair facilities. When calculating the warranty period according to this Clause,

     any time "THE SHIPS" are not available for service as a consequence of a warranty fault shall be

     excluded. Consequently, the warranty shall be extended for the whole ship and its components for

     a period of time equal to that of unavailability of the appropriate ship due to a warranty deficiency, of

     which "THE CONTRACTOR" is responsible as set forth in this Contract.



             Third Paragraph:        If after delivery of "THE SHIPS" a fault is found that requires

     transportation of some equipment, material or replacement to "THE CONTRACTOR's" Shipyard,

     the administrative and transportation costs related to the returned item or items shall be borne by

     "THE CONTRACTOR", as will be the transportation costs for the repaired, modified or replaced

     items, as long as "THE CONTRACTOR" is responsible for the repair, modification or replacement

     under the terms of this warranty.        Such items shall be sent and forwarded preferably by air.

     Otherwise these costs shall be borne by "THE MINISTRY".



             Fourth Paragraph: The one and only right of ''THE MINISTRY" for any warranty deficiency

     claims shall be the obligation of "THE CONTRACTOR", according to this Clause, to repair and/or

     replace and/or send to be repaired and/or replaced any Warranty deficiency. In no case shall "THE

     CONTRACTOR" be liable for any amount of money resulting from delays, storage charges, loss of

     use or resulting damages and loss of profit.




c_
                       (SIGNED)
                      C. L. RECTOR                                                           (SIGNED)
                 DIRECTOR OF CONTRACTS                                                   Tito M. RincOn Bravo
                 INGALLS SHIPBUILDING, INC.                                                   Viceadmiral
                     USA 082014205                                                        Minister of Defense
                                                                                             I.C. 3.366.278
                                                                                                        00054

                                                SECRET
            Fifth Paragraph:     "THE MINISTRY'' shall notify "THE CONTRACTOR" of any· warranty

    deficiencies according to what is set forth in this Clause, indicating in the notification the specific

    defect found along with a request for it to be corrected. Should "THE SHIPS" be at sea when the

    deficiency is found, this notification shall be delivered within thirty (30) days of ending the trip.

    Failure by "THE MINISTRY" to furnish a timely notification to "THE CONTRACTOR" of the warranty

    deficiency after it is found shall be considered a waiver by "THE MINISTRY" regarding such

    warranty deficiency. In no case shall "THE CONTRACTOR" be obligated under this contract for a

    warranty deficiency known or found by "THE MINISTRY" during an inspection conducted at any

    time within the warranty period except when a written notice of said deficiency is issued no later

    than fifteen (15) calendar days after the warranty period has expired.



            Sixth Paragraph: "THE CONTRACTOR" will bear no responsibility regarding a warranty

    deficiency not reported by "THE MINISTRY" in writing within the fifteen (15) calendar days following

C   the expiry of the warranty period in spite of any negligence by "THE CONTRACTOR" or its

    employees or any materials supplier related to it and "THE MINISTRY" shall free "THE·

    CONTRACTOR", its employers, subcontractors and their employees of any liability derived from

    such warranty deficiency; therefore, any deficiency reported after the above mentioned period shall

    be borne by "THE MINISTRY".



            Seventh Paragraph: In the event of a serious and urgent fault attributable to the equipment,

    new materials and workmanship used by "THE CONTRACTOR" that directly affects the safety

    and/or navigationability of "THE SHIPS" under this Contract, "THE MINISTRY" shall be entitled to

    choose the most appropriate Shipyard for a prompt and efficient emergency repair. Simultaneously

    with this action, "THE MINISTRY", through the Naval Logistics Command of the General Navy

    Command, agrees to infomn "THE CONTRACTOR" in writing of the decision made so that "THE




c
                       (SIGNED)
                     C. L. RECTOR                                                          (SIGNED)
                DIRECTOR OF CONTRACTS                                                 Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                Vlceadmiral
                    USA 082014205                                                      Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                      00055

                                                SECRET
c   CONTRACTOR" may proceed in a period of fifteen (15) calendar days to make the necessary

    arrangements for the repairs to be perionned at the selected Shipyard.



            Eighth Paragraph:       Should 'THE CONTRACTOR" choose to perionn only provisional

    emergency repairs at the above mentioned Shipyard or repair facilities mentioned in the Seventh

    Paragraph and transport the faulty SHIPS to another Shipyard accepted by "THE MINISTRY'', 'THE

    CONTRACTOR" hereby agrees to bear all the costs associated with the transportation or hauling

    required for the trip from the Shipyard chosen by "THE MINISTRY" to the other Shipyard and pier.



            Ninth Paragraph:      Should the work mentioned above be conducted at the facilities of a

    Venezuelan Shipyard, "THE MINISTRY" hereby agrees to collaborate with "THE CONTRACTOR"

    to obtain cost and delivery time conditions as if the work were to be done for "THE MINISTRY".



            Tenth Paragraph: Any part, component or spare part required for a Warranty Repair shall

    be sent CIF Puerto Cabello, Estado Carabobo, Venezuela, if transported by sea, and CIF La Guaira

    (Maiquetia Airport), Distrito Federal, Venezuela, if transported by air in both cases, paid for by "THE

    CONTRACTOR".        "THE MINISTRY" may purchase the original guaranteed spare parts in other

    locations, in which case "THE CONTRACTOR" shall reimburse "THE MINISTRY" of the price paid,

    including transportation and insurance.



            Eleventh Paragraph: "THE MINISTRY'' shall enforce all matters related to the execution of

    the "Technical Warranties" through the General Navy Command, Naval Logistics Command.



            Twelfth Paragraph: Should "THE MINISTRY" modify the materials or part of the materials

    without the approval of "THE CONTRACTOR", 'THE CONTRACTOR" shall not have a warranty


                       (SIGNED)
                     C. L. RECTOR                                                         (SIGNED)
                DIRECTOR OF CONTRACTS                                                 Tilo M. Rinc6n Bravo
                INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                    USA 062014205                                                      Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                       00056

                                                       SECRET
(     obligation for matters related to said materials or modified parts.     The warranty obligations

      pertaining to "THE CONTRACTOR" and the corresponding recourses of "THE MINISTRY'' shall be

      only and exclusively those indicated in this Clause.



              Thirteenth Paragraph: "THE CONTRACTOR" shall consider as Warranty Claims every fault

      reported according to the provisions of this clause by "THE MINISTRY" through the General Navy

      Command, Naval Logistics Command to the Warranty Representative with "THE CONTRACTOR".

      "THE CONTRACTOR" shall accept them once the warranty representative has        confimne~      the fault

      or faults. Should no such report be made, "THE CONTRACTOR's" obligations regarding the fault

      will end. The corresponding "Fault Report" should be prepared in writing as acceptance of said

      report. "THE CONTRACTOR" hereby agrees to respond within the following fifteen (15) days to

      any Warranty request made by ''THE MINISTRY" and to initiate the appropriate actions. Should

      there be a disagreement between the parties, the provisions of the Forty-Second Clause of this

c::   Contract shall apply.



              Fourteenth Paragraph: All the software, including any belonging to a software package

      furnished by "THE CONTRACTOR" or by the subcontractors chosen by "THE CONTRACTOR",

      other than the Designated Subcontractors mentioned in the Thirty-Sixth Clause, delivered to "THE

      MINISTRY" shall comply with the requirements of "THE SPECIFICATIONS" for a warranty period of

      twelve (12) months, when such Software is used in order to use Hardware, as required, any

      remaining   software    not     furnished   by   "THE   CONTRACTOR"   or not   ordered      by "THE

      CONTRACTOR" or by the subcontractors selected by "THE CONTRACTOR", will only have a

      warranty issued by its creator to "THE CONTRACTOR" in the benefit of "THE MINISTRY". After the

      expiry of the warranty period, all software shall have the same warranty and ownership rights as

      granted by the creator of the software to "THE CONTRACTOR", to be transferred as allowed to

      "THE MINISTRY". Software warranties from Designated Subcontractors shall be the exclusive
                         (SIGNED)
                       C. L. RECTOR                                                       (SIGNED)
                  DIRECTOR OF CONTRACTS                                              Tito M. RincOn Bravo
                  INGALLS SHIPBUILDING, INC.                                             Viceadmiral
                      USA 082014205                                                   Minister of Defense
                                                                                         l.C. 3.366.278
                                                                                                         00057

                                                  SECRET
(    responsibility of the subcontractor under its "Technical Specifications", which shall be transferred by

     'THE CONTRACTOR" to "THE MINISTRY" and guaranteed by the Warranty Bond of said

     Designated Subcontractors. "THE CONTRACTOR" does not guarantee that any software supplied

     by the      Designated Subcontractors will      operate without interruptions or errors.             "THE

     CONTRACTOR" shall do what it can to correct any errors that might occur, only in software

     furnished    by "THE CONTRACTOR'             or furnished    by subcontractors selected        by 'THE

     CONTRACTOR" during the twelve (12) month warranty period indicated above.                            'THE

     CONTRACTOR' shall require its subcontractors, for the integration of the war system, to take the

     responsibility of providing the warranty for the war system software to "THE MINISTRY" after the

     warranty period mentioned above for original equipment stated in 'THE SPECIFiCATIONS' in

     connection with the lifetime of such equipment.             When used in the Contract or in "THE

     SPECIFICATIONS", the term 'for life" shall refer to the equipment's lifetime. This warranty shall be

     void should the software or hardware be inappropriately operated, used for a purpose other than

c·   intended or modified.



              Fifteenth Paragraph:        The liability of 'THE CONTRACTOR" regarding the warranty

     obligation under this Contract shall be limited to Ten Percent (1 0%) of the total contract price paid

     to "THE CONTRACTOR", excluding the sum corresponding to the Designated Subcontractors,

     which shall be covered by the provisions of the Thirty-Seventh Clause.



                                    END-OF-WARRANTY CHECK AND CORRECTION

              TWENTY-SIXTH:          At the end of the twelve (12) months following the signing of the

     "Certificate of Final Acceptance" for either of the Ships and their Systems, "THE CONTRACTOR",

     through its warranty engineers or technicians, along with the person or persons appointed by "THE

     MINISTRY", hereby agrees to perform an "End-of-Warranty Check' of 'THE SHIPS" and their

     systems for the equipment mentioned in "THE SPECIFICATIONS", following the criteria to be
                        (SIGN EO)
                      C. L. RECTOR                                                          (SIGNED)
                  DIRECTOR OF CONTRACTS                                                Tito M. RincOn Bravo
                  INGALLS SHIPBUILDING, INC.                                               Viceadmiral
                      USA 082014205                                                     Minister of Defense
                                                                                           I.C. 3.366.278
                                                                                                        00058

                                                   SECRET
c     agreed upon between the "V.I.C." and "THE CONTRACTOR", preparing beforehand the appropriate

      protocols and adopting the criteria set forth to this purpose with the "Mariscal Sucre" Class Frigates.

      This check shall be conducted before the signing of the "End of Warranty Certificate", in the

      understanding that any deficiencies, faults and/or abnormal wear of the equipment and materials

      furnished and workmanship used by "THE CONTRACTOR" shall be corrected and paid for by "THE

      CONTRACTOR".



              Single Paragraph:      At the end of the "Technical Warranty" terms for each Ship and its

      systems, subsequent to the end-of-warranty check, "THE MINISTRY", through the General Navy

      Command and "THE CONTRACTOR" shall sign the "End of Warranty Certificate" for "THE SHIPS",

      included in Attachment "Q" of this Contract, at which time, the "Proper Functioning Bond" mentioned

      in the Fourth Clause, section c) of this Contract shall be released.




C-'                               WARRANTY ENGINEERS AND TECHNICIANS



              TWENTY-SEVENTH:            "THE CONTRACTOR" shall designate Warranty Engineers and

      Technicians to tend to the faults or breakdowns in "THE SHIPS" and their Systems, for work done

      under this Contract, during the Warranty period, with sufficient experience to efficiently serve the

      areas of the hull, propulsion, auxiliary services, electricity, weapons and electronics and

      communications of "THE SHIPS" and their systems, who will stay in Venezuela as long as

      necessary in the understanding that "THE CONTRACTOR" shall be responsible for the results of

      the work and advice of the Warranty Engineers or Technicians. "THE CONTRACTOR" shall include

      detailed requirements of the technical specifications for each of the Designated Subcontractors in

      the appropriate subcontracts.

              First Paragraph: "THE CONTRACTOR" shall pay for the wages, salaries, social security,

      benefits and transportation expenses from the United States to Venezuela, of the Warranty


c_
                         (SIGNED)
                       C. L. RECTOR                                                         (SIGNED)
                  DIRECTOR OF CONTRACTS                                                 Tito M. Rinc6n Bravo
                  INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                      USA 082014205                                                      Minister of Defense
                                                                                             I.C. 3.366.278
                                                                                                     00059

                                                  SECRET
c   Engineers and Technicians, and during their stay in Venezuela. The Designated Subcontractors

    shall also be responsible for their own personnel in the aspects mentioned above.



            Second Paragraph:          "THE MINISTRY", through the General Navy Command, Naval

    Logistics Command, shall provide housing, entertainment and health care, in its own facilities at the

    "CA. AGUSTIN ARMARIO" Naval Base, Puerto Cabello, Estado Carabobo, to the Warranty

    Engineers and Technicians and their families; it will also provide transportation within Venezuela

    and for any procedures related to the Warranty check. Likewise, it will provide advice to fulfill all

    legal formalities relating to their entry to and departure from the country.         However, "THE

    CONTRACTOR" reserves the right to make any appropriate changes, at its own expense.



            Third Paragraph: "THE MINISTRY" will give Junior Officer treatment to Engineers and

    Petty Officer treatment to Technicians with "THE CONTRACTOR" regarding housing, food,

    entertainment, work conditions and health care, both on ground naval facilities and aboard "THE

    SHIPS".



            Fourth Paragraph:          "THE MINISTRY" shall provide the Warranty Engineers and

    Technicians with a furnished office for their administrative functions, filing and processing of fault

    reports, ordering materials and spare parts. Likewise, it shall provide telephone communications,

    access to telex, fax and photocopier at the "Contralmirante Agustin Armaria" Naval Base, Puerto

    Cabello, Estado Carabobo, secretary services (bilingual, Spanish-English) similar to the treatment

    established for the "V.I. C." during its stay in the Shipyard.



              Fifth Paragraph: Warranty Engineers and Technicians, when required onboard, shall have

    free access to all the equipment installed on "THE SHIPS". They will have onboard quarters in


                        (SIGNED)
                      C. L. RECTOR                                                       (SIGNED)
                 DIRECTOR OF CONTRACTS                                               Tile M. RincOn Bravo
                 JNGAU:S SHIPBUILDING, INC.                                               Viceadmiral
                     USA 082014205                                                    Minister of Defense
                                                                                         l.C. 3.366.278
                                                                                                        00060

                                                  SECRET
c    either of "THE SHIPS", but must disembark when "THE MINISTRY" deems it convenient and shall

     not have access to classified places without prior authorization.



             Sixth Paragraph: Warranty Engineers and Technicians will not be required to navigate or to

     be present aboard any of "THE SHIPS" during war missions or if an emergency state is declared or

     Constitutional Rights are suspended in Venezuela.



             Seventh Paragraph:       No classified information obtained by the Warranty Engineers and

     Technicians during the course of their jobs shall be disclosed to third parties.



                                              CONTRACT RESCISSION



             TWENTY-EIGHTH: "THE MINISTRY'' shall have the right to rescind this contract if "THE

('   CONTRACTOR" fails to fulfill any of the obligations covered by this Contract, or if "THE

     CONTRACTOR" is subjected to bankruptcy procedures, is liquidated by an order, decision or

     resolution of the Court resulting in seizure of its property, without such seizure being resolved in a

     period of thirty (30) days except when "THE CONTRACTOR" files for voluntary liquidation with the

     intent to merge, for example, with another company. In these cases, "THE CONTRACTOR" agrees

     to make sure that the new company, if any, takes on the obligations of "THE CONTRACTOR" with

     "THE MINISTRY" under this document. Otherwise, it shall secure another company to fulfill the

     obligations under this Contract.



             First Paragraph: ''THE MINISTRY'' shall also be entitled to rescind this Contract for any or

     all of "THE SHIPS", if the work contracted for them have to be suspended due to force majeure

     events as provided in the Twenty-Ninth Clause of this contractual document, for a consecutive


                        (SIGNED)
                      C. L. RECTOR                                                          (SIGNED)
                 DIRECTOR OF CONTRACTS                                                  Tile M. RincOn Bravo
                 INGALLS SHIPBUILDING, INC.                                                  Viceadmiral
                     USA 082014205                                                       Minister of Defense
                                                                                            J.C. 3.366.278
                                                                                                           00061

                                                   SECRET

c    period longer than six (6) months.



             Second Paragraph:           To rescind· this contract, "THE MINISTRY" shall notify "THE

     CONTRACTOR" in writing in the event of any of the circumstances or causes for rescission

     contained in this contractual instrument, in the understanding that its rescission cannot be effected

     before thirty (30) calendar days after the above mentioned notice and "THE CONTRACTOR" shall,

     in this time, have an opportunity to try to solve the causes that originated the rescission.



             Third Paragraph: "THE MINISTRY" shall under no circumstances be entitled to rescind this

     Contract regarding the work covered by it, once they have been accepted by the parties under the

     tenns of this instrument.



             Fourth Paragraph:        Any rights to rescind this Contract shall be void if the causes that


c~   motivated such action cease to exist prior to the Contract rescission notification going into effect as

     indicated in this Clause or if it is detennined that for some reason "THE CONTRACTOR" did not

     incur in a breach under the provisions of this Clause or that the breach was excusable. In this case,

     the rights and obligations of the parties shall remain as if the notice had not been issued.



             Fifth Paragraph: Should "THE MINISTRY" rescind this Contract exercising its rights under

     this Clause, "THE CONTRACTOR" shall pay "THE MINISTRY" a sum corresponding to the

     following:



             a) The sum total of all the amounts paid by "THE MINISTRY" to "THE CONTRACTOR"

     prior to the rescission date, minus any amounts paid .or to be paid for work perfonned prior to the

     rescission and the amounts paid or to be paid to its subcontractors and/or additional work and/or


                        (SIGN EO)
                       C. L. RECTOR

C.
                                                                                              (SIGNED)
                  DIRECTOR OF CONTRACTS                                                  Tito M. RincOn Bravo
                  INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                      USA 082014205                                                       Minister of Defense
                                                                                             I.C. 3.366.278
                                                                                                    00062

                                              SECRET

c   contingencies according to the provisions of the Eighth Clause of this instrument, after their

    evaluation and documented proof, with the mutual agreement of the parties.



           b) Interest on the amount to be reimbursed under this Clause in its Fifth Paragraph, section

    a) at the Prime Rate in effect on the date of rescission, calculated from the delivery of the last

    payment made to "THE CONTRACTOR" until the date when such sums are returned to "THE

    MINISTRY". This payment of interest shall be considered a compensation for damages for "THE

    MINISTRY" under this rescission.



           c) "THE MINISTRY'' shall require "THE CONTRACTOR" to transfer the righ.ts over and to

    hand over any complete supplies, partially complete supplies, parts, tools, pieces, devices,

    blueprints, drawings, infonmation and contract rights, hereinafter referred to as "Manufacturing

    Materials" produced or purchased specifically for the execution of the rescinded Contract. "THE

    MINISTRY" shall deduct from the amount to be paid by "THE CONTRACTOR" under this

    Paragraph the amount agreed for these Manufacturing Materials delivered to "THE MINISTRY".



           d) The overall sum owed to "THE MINISTRY" as a result of rescission according to the

    provisions of the Fifth Paragraph of this clause shall be guaranteed by the provisions of section b)

    of the Fourth Clause of this Contract and "THE MINISTRY'' shall have the right to execute the bond

    for an amount equal to the cost of the work under this Contract not completed at the time of

    rescission. In no case shall "THE CONTRACTOR" be forced to pay an amount greater than the

    aforementioned bond.



           Sixth Paragraph:       "THE MINISTRY" may rescind this Contract in the interest of the

    Republic. Should this happen, "THE MINISTRY" shall compensate "THE CONTRACTOR" with the


                      (SIGNED)
                    C. L.RECTOR                                                           (SIGNED)
               DIRECTOR OF CONTRACTS                                                Tito M. RincOn Bravo
               INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                   USA 082014205                                                     Minister of Defense
                                                                                        I.C. 3.366.278
                                                                                                      00063

                                               SECRET
c    amount the contracting parties agree upon, according to expenses incurred for the following

     concepts:

             a) The price of the materials supplied and/or work performed under this Contract and the

     price of any materials and/or work that on the date of rescission are ready to be presented for

     approval by "THE MINISTRY'' and/or execution by "THE CONTRACTOR".



             b) The price of the equipment or systems completed and accepted at Factory tests or that

     on the date of rescission are ready to be presented for approval and acceptance by "THE

     MINISTRY".



             c) The price of the work and materials, machinery, equipment and services that on the date

     of rescission are partially executed.




c            d) All proven and justified expenses made or committed to by "THE CONTRACTOR" and

     that are not indicated in sections a), b) and c) of this Clause, including jhe costs of "THE

     CONTRACTOR's" obligations with its Designated Subcontractors.



             Seventh Paragraph: "THE CONTRACTOR" may suspend the work under this Contract due

     to a delay in payment for over sixty (60) working days, for causes attributable to "THE MINISTRY".

     This circumstance shall be informed to the General Controller's Office of the National Armed Forces

     and shall have the right to resolve the contract in its entirety or in part, if payment obligations

     contained in the Second Clause of this contract were unfulfilled when due.        Failure by "THE

     CONTRACTOR" to immediately exercise any of these rights under this Contract shall not operate

     as a waiver.




c/
                       (SIGNED)
                      C. L. RECTOR                                                       (SIGNED)
                 DIRECTOR OF CONTRACTS                                              Tito M. RincOn Bravo
                 INGALLS SHIPBUILDING, INC.                                             Viceadmiral
                     USA 082014205                                                   Minister of Defense
                                                                                        l.C. 3.366.278
                                                                                                             00064

                                                   SECRET
(                                   UNFORESEEN OR FORCE MAJEURE EVENTS

             TWENTY-NINTH:            "THE MINISTRY" and "THE CONTRACTOR" shall interpret as

     Unforeseen or Force Majeure Events any circumstances or events and their consequences that are

     out of "THE CONTRACTOR's" or its subcontractors' and Designated Subcontractors' control, that

     may arise after the effectivity of this Contract, that might prevent any of the parties from fulfilling

     their obligations such as: war or conditions similar to war, strikes, rebellion, insurrection, riots, civil

     war, revolution, blockade, sabotage, vandalism, prohibition of imporis or exports, natural

     catastrophes, floods, abnormal weather conditions, dock worker strike, fire and epidemics,

     arbitration, acts of the Governments of the United States of America or the Republic of Venezuela,

     Israel and Italy, that arise after the effective date of this Contract, which shall be duly justified by

     "THE CONTRACTOR".



             Single Paragraph: For the Unforeseen or Force Majeure Events provided for in this clause

c:   to act as a release from responsibility for "THE CONTRACTOR", it is essential that when arguing

     the existence of an Unforeseen or Force Majeure Event, "THE MINISTRY" be notified within fifteen

     (15) working days of the date when the event takes place and to be proven for those cases that are

     not public and notorious within twenty (20) working days following the notification, in the

     understanding that the parties may agree on a different deadline should this not be enough. It is

     hereby set forth that failure to comply with any of these deadlines shall not justify any extensions.

     Should the Unforeseen or Force Majeure Events persist, "THE CONTRACTOR" shall notify the

     other party of the persistence of the cases or termination of the event every fifteen (15) calendar

     days.

                                         EXPORT AND IMPORT LICENSES

             THIRTIETH:        "THE CONTRACTOR" hereby agrees to obtain the appropriate import

     licenses required by the United States government for materials and equipment purchased from


                        (SIGN EO)

(_                     C. L. RECTOR
                  DIRECTOR OF CONTRACTS
                  INGALLS SHIPBUILDING, INC.
                                                                                                (SIGNED)
                                                                                           Tito M. Rinc6n Bravo
                                                                                               Viceadmiral
                      USA 082014205                                                         Minister of Defense
                                                                                               I.C. 3.366.278
                                                                                                        00065

                                                 SECRET
(   foreign sources except for Designated Subcontractors; furthennnore, "THE CONTRACTOR" shall be

    responsible for obtaining the necessary export licenses for the transportation of materials,

    equipment, infonnnation and services to be delivered to ''THE MINISTRY" and subsequently sent to

    Venezuela, and if necessary during the validity of the Contract, ''THE MINISTRY" agrees to obtain

    the appropriate import licenses from the relevant authorities.



            First Paragraph: ''THE MINISTRY' shall cooperate with "THE CONTRACTOR" as required

    to obtain the approvals and licenses mentioned in this Clause, including the execution of the

    Technical Support agreement with "THE CONTRACTOR", Attachment "R".                   Additionally, "THE

    MINISTRY" shall obtain such approvals and/or from the Republic of Venezuela to aid in the

    execution of this Contract.



            Second Paragraph: The parties hereby agree that each will cooperate with the other to

    obtain the approvals and/or certificates to allow people to travel as required by this Contract.



                                               NOTIFICATIONS



            THIRTY-FIRST: Any notification that needs to be sent by one of the contracting parties to

    the other may be delivered in person, by first class registered or certified ainnnail, telegram, telex or

    fax, and such notifications delivered in person shall be considered completed on the date of receipt

    by the recipient, and those received by telex or fax shall be later confinnned by the recipient; any

    notifications personally delivered to the Chief of the "V.I.C." or his representative, with

    acknowledgment of receipt, will be considered delivered to "THE MINISTRY" or by an individual




                      (SIGNED)
                     C. L.RECTOR                                                            (SIGNED)
                DIRECTOR OF CONTRACTS                                                   Tilo M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                   Viceadmiral
                    USA 082014205                                                        Minister of Defense
                                                                                             I. C. 3.366.278
                                                                                                      00066

                                                 SECRET
c   duly authorized by "THE CONTRACTOR". These notifications shall be in Spanish and addressed

    to:



            THE MINISTRY

            Ministerio de Ia Defensa

            Comandancia General de Ia Amnada

            Av. Vollmer, San Bernardino, Caracas

            Comando Naval de Logistica

            Caracas 1011 -Venezuela

            Telex: 21168 CGMCO VC.

            Fax: 5096753



            THE CONTRACTOR

            Ingalls Shipbuilding, Inc.

            1000 Access River Road

            P.O. Box 149

            Pascagoula, Mississippi MS 39567-0149

            Att'n: Mr. J.C. Arledge, Ill or Mr. C.L. Rector

            TWX: (601) 935-1122

            FAX: (601) 935-4742

            Telephones: (601) 935-3626 or (601) 935-5464



            First Paragraph: Notifications sent to entities other than those indicated in this Clause shall

    be considered void.

            Second Paragraph: Any changes to the Addresses indicated in this Paragraph shall be

    presented in writing.
                      (SIGN EO)
                     C. L. RECTOR                                                         (SIGNED)
                DIRECTOR OF CONTRACTS                                                 Tilo M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                    USA 082014205                                                      Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                     00067

                                                 SECRET
c                                       LICENSE AND PATENT RIGHTS



            THIRTY-SECOND: No terms in this Contract grant ''THE MINISTRY" any rights over any

     patents or licenses owned by "THE CONTRACTOR" or under its control, and no information

     contained in the Blueprints, Manuals and Technical Specifications can be disclosed to affect "THE

     CONTRACTOR".

             First Paragraph: "THE CONTRACTOR" shall indemnify "THE MINISTRY" for the liability

     (including any costs derived from it) resulting from the violation of any patent or invention of the

     United States of America (except patents approved by an application whose publication is or may

     be withheld by a Secret Order, under the conditions contained in volume 35, Section 181 of the

     U.S. Code (35 U.S.C. 181) Attachment "S", as a result of the manufacturing or delivery of "THE

     SHIPS", or the execution of services under this Contract, or the use of those mentioned below; this

     indemnity by "THE CONTRACTOR" shall not apply unless "THE CONTRACTOR" is notified in

('   writing no later than thirty (30) days after ''THE MINISTRY" receives a legal action notice from an

     institution and the approval by "THE MINISTRY" to provide information and assistance for the

     defense or settlement at "THE CONTRACTOR's' discretion.



             Second Paragraph: When the use or operation of "THE SHIPS" has been forbidden by a

     legal action, or in the opinion of "THE CONTRACTOR" may be forbidden by the such an action, in

     both cases, "THE CONTRACTOR" shall, at its own discretion and expense, get "THE MINISTRY"

     the right for such use or operation, or modify them so as not to be considered in violation. This

     indemnity shall not include the costs of related damages or damages derived from lost use of "THE

     SHIPS" under this Contract.      Likewise, it shall not apply if a claimed violation comes from the

     fulfillment of a written instruction from "THE MINISTRY" or from those specifications, documents,




                      (SIGNED)
                    C. L. RECTOR                                                         (SIGNED)
                DIRECTOR OF CONTRACTS                                                Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                    USA 082014205                                                     Minister of Defense
                                                                                          I.C, 3.366.278
                                                                                                             00068

                                                     SECRET

c    drawings,   equipment,      plants,      machinery,   materials   or similar items   supplied

     CONTRACTOR" by "THE MINISTRY", or if it comes from additions or changes to "THE SHIPS",
                                                                                                        to       "THE



     additions and changes made after delivery to "THE MINISTRY" by "THE CONTRACTOR", or if they

     are agreed upon by or for ''THE MINISTRY" without the prior consent of "THE CONTRACTOR", or

     are based in a combination of "THE SHIPS" with other equipments or services not furnished by

     "THE CONTRACTOR". The extent of "THE CONTRACTOR's" liability under this Contract for any

     such violation shall be the costs and damages awarded by a final sentence ruled by a competent

     Court or Tribunal in any legal action for an amount not to exceed three (3%) percent of the total

     contract price. Such costs and damages shall also be reduced with "THE MINISTRY's" additional

     protection from costs and damages.



            Third Paragraph:         "THE MINISTRY" shall be responsible for any claims made for the

     violation of any patent or invention of the United States of America or any patent of the Republic of

C.   Venezuela, including those related to the design, specifications, documents, drawings, equipment,

     processes, machinery, materials or similar items supplied to "THE CONTRACTOR" by "THE

     MINISTRY", or the use, sale or disposal of thern, and "THE MINISTRY" shall hold harmless and

     indemnify "THE CONTRACTOR" against those claims, costs and expenses, charges and damages

     that "THE CONTRACTOR" may and is forced to pay for the same reasons.



             Fourth Paragraph:       No payment related to any patent violation claims either alleged or

     actual will be made by "THE MINISTRY" or "THE CONTRACTOR" unless there is written consent

     from both parties, as applicable, such consent may not be withheld without justified cause except

     according to the final sentence of a competent Court or Tribunal.




                        (SIGNED)
                      C. L. RECTOR                                                            (SIGNED)
                 DIRECTOR OF CONTRACTS                                                    Tile M. RincOn Bravo
                 INGALLS SHIPBUILDING, INC,                                                   Viceadmiral
                     USA 082014205                                                         Minister of Defense
                                                                                              I.C. 3.366.278
                                                                                                     00069

                                               SECRET

c                                            QUALITY CONTROL



           THIRTY-THIRD: "THE CONTRACTOR" shall implement a quality control program using as

    a guideline U.S. Department of Defense Instruction MIL-I-45208A and "THE CONTRACTOR's"

    Quality Manual dated October 1993. Any changes to this program shall be delivered in writing by

    "THE MINISTRY" fifteen (15) calendar days prior to their incorporation in the manual by "THE

    CONTRACTOR".

                                               TRANSFERS

           THIRTY-FOURTH: This Contract and the rights derived from it may not be transferred or

    sold to third parties by "THE CONTRACTOR" without the written consent of "THE MINISTRY"

    according to Article 58 of the Regulation of Acquisition of Goods and Services for the National

    Armed Forces.



                                 SUBCONTRACTORS AND SUBSUPPLIERS



           THIRTY-FIFTH:        "THE CONTRACTOR" may use subcontractors and subsuppliers as it

    sees fit, in the understanding that any responsibility before "THE MINISTRY" shall always lie with

    "THE CONTRACTOR", and "THE CONTRACTOR" may not invoke as causes to exempt it from its

    obligations, any delays or inconveniences that might arise from the subcontractors or suppliers with

    the exception of those cases covered under the Twenty-Ninth Clause of this instrument, and the

    Designated Subcontractors as indicated in the Thirty-Sixth Clause of this Contract.



            Single Paragraph: It is understood that regarding the weapons and electronics, platform

    and communications systems indicated in the First Clause of this Contract, "THE MINISTRY'' shall




                      (SIGNED)
                     C. L. RECTOR                                                         (SIGNED)
                DIRECTOR OF CONTRACTS                                               Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                               Viceadmiral
                    USA 082014205                                                    Minister of Defense
                                                                                         l.C, 3.366.278
                                                                                                    00069A

                                                SECRET
c   be entitled to approve the purchase of the new systems and subcontractors-suppliers from the

    options presented by "THE CONTRACTOR", based on their levels of strategic technical advantages

    and Updated Technology. When the selection of the subcontractor-supplier implies inevitably an

    additional cost for ''THE CONTRACTOR" this increase shall be charged against the contingency

    items. Approval for this purpose shall be made by "THE MINISTRY" through the General Navy

    Command, Naval Logistics Command, without this subcontractor-supplier selection and approval

    negatively affecting the deadlines for completion of the work or delivery of "THE SHIPS" under this

    Contract. Regarding the selection process, "THE CONTRACTOR" shall present the vartous options

    within up to thirty (30) working days after the signing of the "Certificate of Beginning of Work", and

    "THE MINISTRY" shall have fifteen (15) calendar days after each option presented to give its

    approval in writing. Should the options approved by "THE MINISTRY" result in a delay in delivery,

    this situation can be considered an exemption from liability for "THE CONTRACTOR", with the prior

    approval of "THE MINISTRY".



                                      DESIGNATED SUBCONTRACTORS



            THIRTY-SIXTH: As required by "THE MINISTRY", "THE CONTRACTOR" shall enter into

    subcontracts for the perfonnance of the following work:



            a) Purchase of the Electronic Work System with the company ELECTRONIC SYSTEMS

    LTD (Eiisra)

            b) Overhaul of two (2) AGUSTA BELL AB-121-ASW helicopters with the company Israel

    Aircraft Industries LTD (IAI), ARV-303 and ARV-306.




                      (SIGNED)
                     C. L. RECTOR                                                          (SIGNED)
                DIRECTOR OF CONTRACTS                                                 Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                    USA 082014205                                                      Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                    000698

                                                  SECRET
c             c) Major Maintenance of the Missile Launch System Otomat MK-2, sixteen (16) Otomat

     MK-2 missiles and Teleguidance T-G2 System with the company Alenia Difesa A Finmeccanica

     Company, Missiles Systems Division, fonnerly OTO MELARA, S.P.A.



              First Paragraph: Designated Subcontractors previously identified in sections a) and b) were

     selected by "THE MINISTRY" after a competitive bidding process according to the Venezuelan

     Bidding Law and its Regulations, where "THE MINISTRY" detailed the Technical Specifications to

     be fulfilled.     Subsequently, "THE MINISTRY'' agreed with said Designated Subcontractors the

     review of the Technical Specifications to adjust them to the technical services offered by them, in

     order to develop the scope of the work and technical services to be provided under the

     subcontracts. These work scopes are included in this Contract under Attachments "T" and "U" and

     are contained in the contracts to be entered into by "THE CONTRACTOR" and the Subcontractors

     mentioned above.          These Subcontractors shall be paid by "THE CONTRACTOR" under this

     Contract.



              Second Paragraph: "THE CONTRACTOR" shall include provisions in the contracts to be

     entered into with the Designated Subcontractors in sections a), b) and c) of this Clause, which show

     the obligations of the latter with "THE MINISTRY'' in terms of the work to be done.



              Third Paragraph: The Designated Subcontractor indicated in section c) of this Clause was

     selected by "THE MINISTRY" through a Direct Award, as set forth in the Venezuelan Bidding Law

     and its Regulations, just as in the paragraph above, "THE MINISTRY" negotiated the scope of the

     work and the technical services to be supplied by Alenia Difesa A Finmeccanica Company, Missiles

     Systems Division, fonnerly OTO MELARA, S.P.A.           This scope of work is included under this

     Contract as Attachment "V' and is contained in the Subcontract entered into by Subcontractor


                           (SIGNED)


CJ                        C. L RECTOR
                     DIRECTOR OF CONTRACTS
                     INGALLS SHIPBUILDING, INC.
                         USA 082014205
                                                                                           (SIGNED)
                                                                                      Tito M. RincOn Bravo
                                                                                           Viceadmiral
                                                                                       Minister of Defense
                                                                                           I.C. 3.366.278
                                                                                               00069C

                                                SECRET
c   Alenia Difesa A Finmeccanica Company, Missiles Systems Division and the price to be paid to said

    Subcontractor.

            Fourth Paragraph: "THE CONTRACTOR" shall manage the Subcontracts mentioned in this

    Clause in the following terms and conditions (which shall adjust themselves in all respects to the

    provisions herein):



            a)   Regarding the administration of the subcontracts, "THE CONTRACTOR" shall be

    responsible for the following:



    1) Including the price of the subcontracts in this Contract.

    2) Paying the Subcontractors according to the terms of the appropriate subcontracts.

    3) Developing, negotiating and managing the terms and conditions of the subcontracts, according

    to this Contract.



            b) Regarding the Technical Specifications of these subcontracts, "THE CONTRACTOR"

    shall perform the following duties:

    1) Incorporating Technical Specifications in the subcontracts, including the requirements for any

    applicable tests according to the agreements between "THE MINISTRY" and the Subcontractors, as

    set forth in the First and Second Paragraphs of this Clause.

    2) Purchasing, receiving and inspecting the materials, equipment, supplies and components under

    the aforementioned subcontracts.

    3) Empowering the members of the "V.I.C." in the country of the Designated Subcontractor to

    directly perform supervision, surveillance and control duties regarding the application of ''T.HE

    SPECIFICATIONS" as well as making any notifications generated in the execution of the work

    under these subcontracts; these members of the "V.I.C." shall be treated as specified in the


                       (SIGNED)
                      C. L. RECTOR                                                    (SIGNED)
                 DIRECTOR OF CONTRACTS                                            Tito M. RincOn Bravo
                 INGALLS SHIPBUILDING, INC.                                            Viceadmiral
                     USA 082014205                                                 Minister of Defense
                                                                                      I.C. 3.366.278
                                                                                                    00070

                                               SECRET

c   bids contained in the Subcontractors' "Technical Specifications".

    4)   Coordinating the installation of said materials, equipment, supplies and components with the

    global production plans of "THE CONTRACTOR".



    5) Cooperating with "THE MINISTRY" to coordinate and assist in moving the supplies and

    components under these subcontracts.



    6)   Coordinating dock and sea trials for the items mentioned in the section above, with testing of

    other components, systems or functions of "THE SHIPS" that are the responsibility of "THE

    CONTRACTOR".



    7) Allowing access to "THE CONTRACTOR's" facilities and to "THE SHIPS" and to the technical

    representatives of the subcontractors, who will install the materials, equipment, supplies and

    components in "THE SHIPS" with the assistance of "THE CONTRACTOR".



    8)   Implementing the Delivery Program as agreed between "THE MINISTRY" and the Designated

    Subcontractors and       including in their PER-TYPE DEPENDENT SEQUENCE NE1WORK

    PROGRAM the equipment, supplies and components according to what's been agreed upon by

    "THE MINISTRY" and the subcontractors. Additionally, coordinating delivery deadline programs in

    the global Contract program for "THE SHIPS" as set forth in the Third Clause.



    9)   Guaranteeing the down payment, "Down Payment" bond for one .hundred percent (1 00%) of the

    first payment, "Faithful Compliance" and "Proper Functioning" bonds for twenty percent (20%) and

    ten percent (1 0%) of the total subcontract price respectively, according to the provisions of the

    Fourth Clause of this Contract and any other Warranties that might be required by "THE MINISTRY"


                       (SIGNED)
                     C. L. RECTOR                                                       (SIGNED)
                DIRECTOR OF CONTRACTS                                               Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                               Viceadmiral
                    USA 082014205                                                    Minister of Defense
                                                                                        J.C. 3.366.278
                                                                                                          00071

                                                      SECRET
(        and "THE CONTRACTOR' to ensure 'Faithful Compliance' with all the obligations contained in the

         subcontracts. Additionally, managing them for "THE MINISTRY".



                 Fifth Paragraph: The liability of "THE CONTRACTOR' before "THE MINISTRY'' regarding

         the subcontracts specified in this Clause shall be limited as follows:



                 a) Failure of Subcontractor materials, equipment, supplies and components to comply with

         "THE SPECIFICATIONS' contained in such subcontracts or to performing according to them. "THE

         CONTRACTOR's" liability shall be limited to the amounts of the 'Faithful Compliance Bonds" and/or

         Warranty required under these subcontracts. "THE MINISTRY" shall hold "THE CONTRACTOR"

         harmless for any costs in excess of the entities mentioned it might incur in its efforts to solve the

         faults of said Subcontractors or for any additional cost under this Contract due to delays resulting


 ·.      from failure to execute by the Subcontractors.


C   .·

                 b)    Failure by the Subcontractors to deliver the materials, equipment, supplies and

         components within the timeframe specified for delivery in such subcontracts, the liability of 'THE

         CONTRACTOR" shall be limited to the application of the penalties set forth in the Contracts

         undersigned between "THE CONTRACTOR" and the Designated Subcontractor at issue, and by

         the 'Faithful Compliance Bond" created for this purpose, according to each subcontractor's bond

         amounts.



                 c) "THE CONTRACTOR' shall not be liable for the execution of those equipment items

         (contained in the scope of work of "THE CONTRACTOR') which interrelate with the materials,

         equipment, supplies and components of the Subcontractors in the following cases:




                             (SIGNED)

(_                         C. L. RECTOR
                      DIRECTOR OF CONTRACTS
                      INGALLS SHIPBUILDING, INC.
                                                                                              (SIGNED)
                                                                                          Tile M. RincOn Bravo
                                                                                              Viceadmiral
                          USA 082014205                                                    Minister of Defense
                                                                                              l.C. 3.366.278
                                                                                                     00072

                                                SECRET
c   1) When execution depends on the correct handling or operation of the subcontractor's materials.

    Additionally, when such handling or operation is not according to "THE SPECIFICATIONS" as they

    apply to the Subcontracts.



    2)   When execution is affected due to the defective or incorrect operation of the materials,

    equipment, supplies and components by the subcontractor.



    3) When the operation of the materials, equipment, supplies and components of the Subcontractor

    cause damage to other equipment of "THE CONTRACTOR" with which they interface.



            In these cases, "THE MINISTRY'' shall protect and hold hannless "THE CONTRACTOR" in

    the liabilities mentioned above, and the indemnification provisions contained in the Fifth Paragraph,

    sections a) and b) of this Clause shall apply.



            Sixth Paragraph: "THE CONTRACTOR" shall not be liable before "THE MINISTRY'' for any

    amounts of money that might be imposed upon it for claims, lawsuits, requirements, executions,

    legal actions (including attorneys' fees and other litigation expenses) or in any other way by third

    parties or entities in relation with the Subcontracts or the work perfonned by the Designated

    Subcontractors mentioned in this Clause under this Contract. "THE MINISTRY" hereby agrees to

    hold hannless, defend and pay "THE CONTRACTOR" the amount of money that might be claimed,

    awarded or paid by "THE CONTRACTOR" for the concepts herein listed. "THE CONTRACTOR"

    shall notify "THE MINISTRY" of any claim filed and "THE CONTRACTOR" shall not settle or reach

    an agreement regarding said claims on behalf of "THE MINISTRY" without its prior written approval.



            Seventh Paragraph:         For the equipment and services supplied by the Designated

    Subcontractors, "THE CONTRACTOR" shall be responsible only for their installation according to
                      (SIGNED)
                     C. L. RECTOR                                                          (SIGNED)
                DIRECTOR OF CONTRACTS                                                Tile M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                    USA 082014205                                                     Minister of Defense
                                                                                          I.C. 3.366.278
                                                                                                      00073

                                                   SECRET

c   "THE SPECIFICATIONS" of the supplier and of the systems engineering for its installation, and

    shall respond to "THE MINISTRY" on the same grounds and warranties as established for such

    installation.

             Eighth Paragraph: "THE CONTRACTOR" shall agree to include in the Subcontracts herein

    a Clause by which the Subcontractors shall use for the work under this contract the specific

    equipment manufacturer manuals, as well as the original parts and spare parts described therein or

    replacements authorized by "THE MINISTRY" through the Chief of the Venezuelan Inspection

    Commission ("V.I. C.') or certified by the original manufacturer of the appropriate equipment.



             Ninth Paragraph: "THE CONTRACTOR" shall agree to include in the Subcontracts herein a

    Clause by which the Subcontractors agree for the Perceptive Control and favorable approval of the

    goods under this contract to be perfonned by the General Controller's Office of the National Anned

    Forces as a pre-requisite for the appropriate payments to be made.



             Tenth Paragraph: "THE CONTRACTOR" shall agree to include in the Subcontracts herein

    a Clause by which the Subcontractors observe the provisions demanded by "THE MINISTRY" in the

    Third Clause of this Contract regarding delivery deadlines.



             Eleventh Paragraph:          "THE CONTRACTOR" shall agree to include in the Subcontracts

    herein a Clause by which the Subcontractors have an obligation to indemnify for delay damages

    and for penalties, in the minimum tenns demanded from "THE CONTRACTOR" in the Ninth Clause

    and that once these indemnities are obtained they shall be made available to "THE MINISTRY" so

    they can be reintegrated to the National Treasury.



             Twelfth Paragraph: "THE CONTRACTOR" shall agree to include in the Subcontracts herein


                           (SIGNED)
                         C. L. RECTOR                                                     (SIGNED)
                    DIRECTOR OF CONTRACTS                                             Tito M. RincOn Bravo
                    INGALLS SHIPBUILDING, INC.                                             Viceadmiral
                        USA 082014205                                                  Minister of Defense
                                                                                          l.C. 3.366.278
                                                                                                     00074

                                               SECRET
(   a Clause by which the Subcontractors are subjected to the appropriate provisions for the protection

    of information, documents, blueprints and classified specifications under the same terms set forth in

    this Contract.



            Thirteenth Paragraph: "THE CONTRACTOR" shall agree to include in the Subcontracts

    herein a Clause by which the Subcontractors shall be required to observe the provisions related to

    the technical warranties of the work performed, in terms similar to those demanded in this Contract.



            Fourteenth Paragraph: "THE CONTRACTOR" shall agree to include in the Subcontracts

    herein a Clause by which provisions regarding licenses and patents are included under the same

    terms as required from "THE CONTRACTOR" under this Contract.



            THIRTY-SEVENTH: "THE CONTRACTOR" shall have no obligations beyond those in the

    warranty provisions regarding these subcontracts, after the signing of the "Final Acceptance of the

    TG-2 Teleguidance System" in Venezuela, the Missiles in Venezuela, the Helicopters in Venezuela

    and the Electronic War System in Venezuela. It is hereby understood that the final tests and Final

    Acceptance of the Helicopters, Electronic War and TG-2 Teleguidance System shall take place in

    Venezuela, after a Perceptive Control and favorable approval by the General Controller's Office of

    the National Armed Forces with "THE CONTRACTOR's" only responsibility of keeping current the

    "Faithful Compliance bond" until such time as the aforementioned equipment is received and finally

    accepted and the "Technical Warranty Bond" required from the Designated Subcontractors until the

    end of the warranty period. "The Dock and Sea Trials" and the final tests shall be conducted based

    on the specifications included in the subcontracts. To this effect, "THE CONTRACTOR" agrees to

    make available to "THE MINISTRY'', once obtained, the amount paid for that bond should it be

    executed due to failure to comply by the Designated Subcontractor.


                      (SIGNED)
                    C. L. RECTOR                                                         (SIGNED)
                DIRECTOR OF CONTRACTS                                                Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                    USA 082014205                                                     Minister of Defense
                                                                                         I.C. 3.366.278
                                                                                                              00075

                                                      SECRET
                Single Paragraph:        The final payments to the Designated Subcontractors shall be

        authorized by "THE MINISTRY".            For the !AI ISRAEL AIRCRAFT INDUSTRIES LTD, with the

        approval of the "V.I. C." of the results of the functional flights performed in Israel. For Elisra with the

        sea trials described in the "Technical Specifications" performed in Pascagoula, Mississippi and for

        Alenia Difesa A Finmeccanica Company, Missiles Systems Division,               forme~y    OTO MELARA,

        S.P.A. with the delivery of the Missiles in Venezuela.



                                            BENEFITS AND COMMISSIONS



                THIRTY-EIGHT: No individual who is or has been employed by the Government of the

        Republic of Venezuela in the past five (5) years may on his own behalf or through intermediaries

        participate in the benefits that this Contract might yield for "THE CONTRACTOR" or any of ijs

        affiliates or subsidiaries, or its suppliers or subcontractors, nor can he receive any gratification,

(   '   bonus or similar benefit. Failure to observe this Clause by "THE CONTRACTOR" shall empower

        "THE MINISTRY" to request the immediate rescission of this Contract.



                                                       DOMICILE



                THIRTY-NINTH: For any purposes related to a breach of this Contract, the parties choose

        as a special domicile the city of Caracas, Distrito Federal, Republic of Venezuela, with "THE

        MINISTRY" being free to choose any other domicile for these purposes.



                                                  LEGAL COMPETENCE

                FORTIETH:       This Contract shall be subjected to Venezuelan Jaws.               Any doubts or

        controversies that might arise in its execution and that do not reach a friendly resolution shall be


                           (SIGNED)
                         C. L. RECTOR                                                             (SIGNED)
                    DIRECTOR OF CONTRACTS                                                    Tito M. RincOn Bravo
                    INGALLS SHIPBUILDING, INC.                                                    Viceadmiral
                        USA 082014205                                                          Minister of Defense
                                                                                                  I.C. 3.366.278
                                                                                                      00076

                                                SECRET
c   resolved by the competent Courts of the Republic of Venezuela, according to the laws of this

    country, and they cannot, for any reason be subjected to foreign claims, all according to Article 27

    of the Constitution of the Republic of Venezuela.



            FORTY-FIRST: However, prior to invoking legal recourses, the contracting parties hereby

    agree that in the case of any doubts or differences of opinion regarding a technical matter, they

    shall submit the matter to be decided by a Three Expert Commission to be selected by mutual

    agreement of the parties.



            First Paragraph: The party requesting the decision shall specifically explain the claim and

    shall communicate to the other party the name and address of the Technical Expert appointed by it;

    the other party agrees in turn to communicate the name and address of the Technical Expert that

    will represent it within fourteen (14) calendar days of receiving the communication. The two (2)

    Experts so appointed shall then agree about the selection of the third Technical Expert, within the

    fourteen (14) calendar days of the appointment of the second Expert. The third Technical Expert

    selected shall preside over the Commission.         This Commission shall operate in the city of

    Pascagoula, United States of America during the stay of "THE SHIPS" in that country and in the city

    of Caracas, Republic of Venezuela, during the Warranty Period. The decisions of these Technical

    Experts shall be made by a simple majority, will be final and binding on the contracting parties.



            Second Paragraph: Should the Technical Experts fail to reach an agreement after three (3)

    months, the contracting parties shall out of mutual agreement submit the matter to the competent

    Courts of the Republic of Venezuela.



            FORTY-SECOND: Should a dispute or breach or interpretation issue arise in connection

    with this Contract, "THE CONTRACTOR" and "THE MINISTRY" shall get together and negotiate in
                       (SIGNED)
                     C. L. RECTOR                                                           (SIGNED)
                DIRECTOR OF CONTRACTS                                                 Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                    USA 062014205                                                      Minister of Defense
                                                                                          r.c. 3.366.278
                                                                                                           00077

                                                   SECRET
c    good faith resolve the matter in a friendly manner. Should the parties fail to resolve the matter

     within thirty (30) calendar days of the emergence of the dispute, then at the request of either party,

     the matter shall be submitted for arbitration according to this Clause. Should the matter still not be

     resolved through arbitration, both parties shall be entitled to resort to the competent Courts of the

     Republic of Venezuela.



             First Paragraph: Any disputes, lawsuits, controversies and/or differences that arise from

     this Contract or related to its interpretation, fulfillment, completion or invalidation, shall be subjected

     to the rules provided herein and secondarily to the rules of the Civil Procedure Code of Venezuela.

     Arbitration actions shall take place in Caracas, Venezuela, in Spanish-English. The arbitration jury

     shall consist of three (3) independent arbitrators, who must be members of the International

     Chamber of Commerce, fluent in Spanish-English, in the understanding that each party shall

     appoint one arbitrator, with the third arbitrator, who shall preside over the arbitration jury, being

c:   chosen by the two (2) arbitrators appointed by the parties. If thirty (30) calendar days after being

     appointed, the two (2) arbitrators have not reached an agreement regarding the third arbitrator, the

     third arbitrator shall be appointed by the International Chamber of Commerce or any successors of

     the two arbitrators. The arbitrators shall act as arbitrators-at-law and shall pronounce their decision

     within a maximum of three (3) months.



             Second Paragraph:         Any arbitration under this Contract shall take place in Caracas,

     Venezuela. The parties agree that in the case of arbitration, they will abide by the rules contained

     in the Civil Procedure Code of Venezuela.



             Third Paragraph:      Should either of the parties start legal proceedings in relation to any

     alleged breach or interpretation issue in connection with this Contract, the defeated party shall




c                       (SIGNED)
                      C. L. RECTOR
                 DIRECTOR OF CONTRACTS
                 INGALLS SHIPBUILDING, INC.
                     USA 082014205
                                                                                              (SIGNED)
                                                                                          Tito M. RincOn Bravo
                                                                                               Viceadmiral
                                                                                           Minister of Defense
                                                                                               I.C. 3.366.278
                                                                                                          00078

                                                  SECRET
c    indemnify and hold hannless the other party of any sentence, costs or expenses related with said

     legal proceedings.



                               DOCUMENTS THAT INTEGRATE THIS CONTRACT



             FORTY-THIRD:         This Contract consists of this Main Document and the other attached

     supplementary documents specified below. The Certificate models herein contained and identified

     as Attachments, are only for reference, and should not be considered binding or final in any way.

     They shall all be signed on every page by both contracting parties as proof of acceptance.



             a) Certificate of Incorporation and By-Laws of "INGALLS SHIPBUILDING, INC.", mentioned

     in the introduction of this Contract (Attachment "A").

             b) "Power of Attorney" documents mentioned in the introduction of this Contract

C'   (Attachment "B").

             c)   "THE SPECIFICATIONS" and other instruments mentioned in the First Clause of this

     contract (Attachment "C").

             d) "MIL-I-45208A Nonns" Model (Attachment "D").

             e)   "Certificate of Beginning of Work" model as mentioned in this Contract (Attachment

     "E").

             f)   "Certificate of Acceptance of Dock and Sea Trials" (Attachment "F")

             g)   Details of "Technical Support" provided by "THE CONTRACTOR" (Attachment "G").

             h) "Down Payment Bond" model (Attachment "H").

             i)   "Certificate of Work Progress" model (Attachment "I").




                         (SIGN EO)
                       C. L.RECTOR                                                           (SIGNEO)
                  DIRECTOR OF CONTRACTS                                                 Tito M. RincOn Bravo
                  INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                      USA 082014205                                                      Minister of Defense
                                                                                            J.C. 3.366.278
                                                                                                       00079

                                               SECRET
c           j)   "Faithful Compliance Bond" model (Attachment "J").



            k)   "Proper Functioning Bond" model (Attachment "K").



            I)   "USA Safety Norms" model (Attachment "L")



            m) "DD Form 254" model (Attachment "M")



            n)   Logistics Supports Documents (Attachment "N")



            o)   "Certificate of Approval of Factory or Shipyard Tests" model (Attachment "0")



            p) "Certificate of Final Acceptance" model (Attachment "P")



            q) "Certificate of End of Warranty" (Attachment "Q")



            r)   "Technical Support" model (Attachment "R")



            s)   Section 181 USC Volume 35 model (Attachment "S")



            t)   Scope of the work to be performed by the company "ELECTRONIC SYSTEMS LTD"

    (ELISRA) (Attachment "T")

            u)   Scope of the work to be performed by the company "ISRAEL AIRCRAFT INDUSTRIES

    LTD" (IAI) (Model "U")

            v) Scope of the work to be performed              by the company "ALENIA DIFESA A

    FINMECCANICA COMPANY, MISSILES SYSTEMS DIVISION" (Attachment "V").
                        (SIGNEO)
                      C. L.RECTOR                                                         (SIGNED)
                 DIRECTOR OF CONTRACTS                                               Tile M. RincOn Bravo
                 INGALLS SHIPBUILDING, INC.                                              Viceadmiral
                     USA 082014205                                                    Minister of Defense
                                                                                         I.C. 3.366.278
                                                                                                     00080

                                                   SECRET
c           w) Expenditure timeline



             Single Paragraph:         For the purposes of this Clause, the documents mentioned in the

     sections above may be signed for "THE MINISTRY" by the persons designated by the Minister of

     Defense through the General Navy Command, except for those that correspond to· its exclusive

     competence. Likewise, the documents mentioned in the sections above may be signed for "THE

     CONTRACTOR" by the persons designated by "THE CONTRACTOR" to such effect, except for

     those that correspond to its exclusive competence.



                                                     VALIDITY



             FORTY-FOURTH: This Contract shall go into effect once signed by the contracting parties

     with the approval of the General Controller's Office of the National Armed Forces with the

     appropriate certification by the Legal Advice Office of "THE MINISTRY".



                                                  AMENDMENTS



             FORTY-FIFTH: No amendment to this Contract shall be valid, unless it is made through

     written documents signed by the contracting parties with the approval of the General Controller's

     Office of the National Armed Forces. Such modifications shall be an integral part of the contractual

     instrument.



                                            CONTRIBUTIONS AND TAXES

             FORTY-SIXTH: The contracting parties agree that the expenses, taxes, rates and liens

     derived from this Contract shall be paid by "THE CONTRACTOR" for any payments to be made in
                         (SIGNED)

(_                     C. L. RECTOR
                   DIRECTOR OF CONTRACTS
                   INGALLS SHIPBUILDING, INC.
                                                                                         (SIGNED)
                                                                                     Tito M. RincOn Bravo
                                                                                          Viceadmiral
                       USA 082014205                                                  Minister of Defense
                                                                                         r.c. 3.366.278
                                                                                                      00081

                                                  SECRET
    the United States of America, and by "THE MINISTRY" for any payments to be made in the

    Republic of Venezuela.



            First Paragraph:     The price of this Contract includes all federal, state and local taxes,

    charges and contributions of the United States of America, but does not include those duties

    payable in Venezuela and that correspond to "THE MINISTRY". Each party shall be responsible for

    the appropriate taxes for their participation in this Contract.



                                         RESPONSIBILITY AND SAFETY



            FORTY-SEVENTH: During the execution of the work under this Contract, the members of

    the crew appointed by ''THE MINISTRY" shall be authorized to watch, without interrupting or

    impeding the realization of the work.        "THE CONTRACTOR", while "THE SHIPS" are at the

C   Shipyard's facilities, shall be responsible for the safety of 'THE SHIPS" and all their materials,

    equipment, components and tools. The Chief of the 'V.I.C." shall be responsible for the conduct,

    behavior and safety of its members. Acknowledging that "THE SHIPS" shall remain the property of

    "THE MINISTRY", the Commander and the Crew shall participate along with "THE CONTRACTOR"

    in providing safety, fire surveillance, safety checks, etc., as agreed upon by the parties.              The

    Commander of each of "THE SHIPS" may cooperate with "THE CONTRACTOR" to execute the

    movements of 'THE SHIPS" as required by 'THE CONTRACTOR".



            First Paragraph: "THE CONTRACTOR" shall provide the safety and surveillance service

    that shall work with the collaboration of the crew to prevent accidents and injuries resulting from the

    work being perfonned onboard and when the work is being perfonned; it shall provide the fire

    fighting service, including the fire extinguishing supplies and shall also make sure the necessary


                       (SIGNED)
                     C. L. RECTOR                                                           (SIGNED)
                DIRECTOR OF CONTRACTS                                                 Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                 Viceadmiral
                    USA 082014205                                                      Minister of Defense
                                                                                           l.C. 3.366.278
                                                                                                  00082

                                                 SECRET
    precautions are observed by "THE CONTRACTOR's" workers and the members of the crew.



            Second Paragraph:         The materials resulting from the dismantling of the subsystems,

    planned modifications and any equipment or machinery disassembled and not reusable are the

    property of "THE MINISTRY", without this implying a damage or expense in the activities of "THE

    CONTRACTOR". Disembarked materials shall be stored in deposits available for "THE MINISTRY"

    until they are prepared to be sent to Venezuela.



            FORTY-EIGHTH: Wor1< accidents sustained by "THE MINISTRY's" workers during the

    execution of this Contract shall be covered by "THE MINISTRY".          Likewise, work accidents

    sustained by "THE CONTRACTOR's" workers during the execution of this Contract shall be

    covered by "THE CONTRACTOR".




c           First Paragraph:     "THE CONTRACTOR" shall be liable for any damages caused by its

    employees to the property of "THE MINISTRY" during the execution of the work under this Contract.

    Consequently, "THE CONTRACTOR" hereby agrees and promises to repair the damages at no

    cost to "THE MINISTRY" for an amount of up to TWENTY MILLION US DOLLARS (US

    $20,000,000).



            Second Paragraph:        When doing joint work or testing, "THE CONTRACTOR" and the

    "V.I.C." shall determine in writing prior to the execution of such work or tests, the areas of

    responsibility pertaining to each.



                                     OF CONTROL AND RELATIONSHIPS

            FORTY-NINTH: "THE MINISTRY" shall exercise as it best sees fit the control, supervision




c                      (SIGNED)
                     C. L.RECTOR
                DIRECTOR OF CONTRACTS
                INGALLS SHIPBUILDING, INC.
                    USA 082014205
                                                                                      (SIGNED)
                                                                                  Tito M. RincOn Bravo
                                                                                       Viceadmiral
                                                                                   Minister of Defense
                                                                                      J.C. 3.366.278
                                                                                                      00083

                                                    SECRET
(    and auditing of the execution of this Contract through the General Navy Command, Naval Logistics

     Command, without affecting the provisions of Article 2 of the Regulations of the General Controller's

     Office of the National Armed Forces.

                                               GENERAL PROVISIONS

              FIFTIETH: "THE CONTRACTOR" hereby agrees that all the new equipment, materials and

     spare parts to be installed on "THE SHIPS" shall be adapted to weather conditions predominant in

     the tropic, that is, they shall be tropicalized.

              FIFTY-FIRST: No cancellation, modification, amendment, deletion, addition or any other

     change or provision in this Contract or waiver of any right or recourse set forth herein shall be

     effective for either part unless specifically set forth in writing and signed by the bound party and

     approved by the General Controller's Office of the National Armed Forces.

              First Paragraph: This Contract supersedes all agreements, verbal or written, made before

     in connection with the matter covered by this instrument; the provisions herein contain the

C'   agreement of the parties.

              Second Paragraph:          The provisions of this Contract shall bind and benefit "THE

     CONTRACTOR" and "THE MINISTRY", their successors and beneficiaries.

              FIFTY-SECOND: "THE MINISTRY" shall not accept in the execution of this Contract the

     figure of the Prototype or Experimental Model to be included in "THE SHIPS" based on technical

     elements from blueprints and written projects, even when approved by the "V.I.C." when they do not

     comply with "THE SPECIFICATIONS".              Any provision or change must be approved by "THE

     MINISTRY" through the Naval Logistics Command.

              FIFTY-THIRD: It is understood that for the purposes of this Contract and its attachments,

     whenever the term "obsolescence" is used in "THE TECHNICAL SPECIFICATIONS" of "THE

     MINISTRY", it refers to those items whose technology has been surpassed by a more sophisticated




                        (SIGNED)
                      C. L. RECTOR                                                        (SIGN EO)
                  DIRECTOR OF CONTRACTS                                               Tile M. RincOn Bravo
                  INGALLS SHIPBUILDING, INC.                                               Viceadmiral
                      USA 082014205                                                    Minister of Defense
                                                                                          l.C. 3.366.278
                                                                                                    00084

                                               SECRET
c   one rendering them discontinued, all in accordance with the contents of the "Technical

    Specifications" under Attachment "C" of this Contract.



            Single Paragraph: It is also hereby established that for the purposes of this Contract, when

    the term "Original from the Manufacturer'' is used, it shall be understood as referring to any

    equipment, materials and spare parts to be used by "THE CONTRACTOR" in the execution of the

    work under this Contract.



            FIFTY-FOURTH: It is understood that the members of the crew on "THE SHIPS" shall

    receive from "THE CONTRACTOR" a treatment becoming of their rank, as well as the necessary

    arrangements for their stay at the Shipyard facilities during the execution of the work under this

    Contract.



            FIFTY-FIFTH: Should there be any questions during the execution of the work under this

    Contract regarding any aspects not covered in "THE SPECIFICATIONS", such as the

    characteristics or data for some equipment or maierial that prevents its acceptance, it is hereby

    agreed that the highest level norms or provisions used by "THE CONTRACTOR" in similar cases

    and/or applied by the US Navy shall be applied with the prior agreement of the parties. Likewise,

    should "THE CONTRACTOR" prove that there are better options than those set forth in "THE

    SPECIFICATIONS", or that some options not set forth therein are available, they should notify "THE

    MINISTRY" for implementation after analysis and approval by the General Navy Command, through

    the Naval Logistics Command and the General Controller's Office of the National Armed Forces.



            FIFTY-SIXTH: It is hereby understood that if "THE CONTRACTOR" were to do any work

    without previously presenting the appropriate quotation to be analyzed and then approved by "THE

    MINISTRY", these costs shall not be recognized by "THE MINISTRY''. Likewise, if during the


c
                      (SIGNED)
                    C. L. RECTOR                                                        (SIGNED)
                DIRECTOR OF CONTRACTS                                               Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                               Viceadmiral
                    USA 082014205                                                    Minister of Defense
                                                                                        I.C. 3,366,278
                                                                                                       00085

                                                SECRET
c   perfonnance of the work under this Contract some of the work were to be conducted by members of

    the "V.I.C." or the crews of "THE SHIPS", the cost of such work shall be credited in favor of "THE

    MINISTRY".



                                         CONTRACT ClASSIFICATION

            FIFTY-SEVENTH: This Contract is classified as "SECRET' according to the security rules

    of Venezuela; the Specifications are classified as "CONFIDENTIAL", and shall therefore be handled

    according to the security regulations in effect for these classifications only for official use. All the

    infonnation obtained by the contracting parties during their execution shall be considered

    "SECRET" or "CONFIDENTIAL" as applicable and shall therefore not be disclosed by the parties to

    third parties, except for those persons duly authorized by them.



                                                 APPROVAL

            FIFTY-EIGHTH: This Contract has been approved by the General Controller's Office of the

    National Anned Forces according to File No. DCA-C-3340-7315 dated December 4, 1997.



                                             FINAL PROVISIONS

            FIFTY-NINTH: If during the execution of this Contract it is decided to do additional work,

    repairs, services, supplies and tests not included in "THE SPECIFICATIONS" which are considered

    absolutely necessary to fulfill the purpose of this Contract and that are not included in the agreed

    total price, "THE CONTRACTOR" and "THE MINISTRY" shall detennine by mutual agreement the

    work and prices of the work and how these will inftuence the delivery deadlines and shall sign the

    supplemental agreements as needed, with the approval of the General Controller's Office of the

    National Anned Forces. Any supplemental agreement or agreements signed by the contracting

    parties shall become a part of this contractual document. Their tenns and conditions


                      (SIGNED)
                    C. L. RECTOR                                                           (SIGNED)
                DIRECTOR OF CONTRACTS                                                  Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                  Vlceadmiral
                    USA 082014205                                                       Minister of Defense
                                                                                           I.C. 3.366.278
                                                                                                       00086

                                                  SECRET
c   shall be applicable to their whole content as if such agreements were reproduced in this document,

    except when otherwise stated. Including payment conditions, they must be determined prior to the

    signing of the "Certificate of Final Acceptance" of "THE SHIPS" under this Contract.



             SIXTIETH: Eight (8) copies are made of this Contract with the same contents and for the

    same purpose in Spanish, to be signed by the contracting parties, who shall also initial each of its

    pages.



             Caracas, on the        day of the month of   nineteen ninety-seven.




                    By "THE MINISTRY"                                By "THE CONTRACTOR"




c                          (SIGNED)

                TITO MANLIO RINCON BRAVO
                                                                            (SIGNED)

                                                                       CECIL LEE RECTOR
                       Viceadmiral                                     Legal Representative
                     Minister of Defense




c
                       (SIGNED)
                     C. L. RECTOR                                                         (SIGNED)
                DIRECTOR OF CONTRACTS                                                Tito M. RincOn Bravo
                INGALLS SHIPBUILDING, INC.                                                Viceadmiral
                    USA 082014205                                                     Minister of Defense
                                                                                           I.C. 3.366.278
From: Fernando Domi                                                                                     Page 2 of   2




                                            DECLARATION OF TRANSLATOR



                      I, the undersigned, say:

                      I declareI am a qualified
                                             language professional working anas
                                                                              independent
                      contractor with OMNI INTERPRETING TRANSLATING
                                                                  &           NETWORK, 1329
                      Thousand Oaks
                      Blvd., 2nd Floor,Thousand Oaks, CA 91361.

                      Upon evaluation of  the content matter, degree ofdifficulty and language, my
                      signature below confirmsthat1 am familiar with the subject matter, haveI
                      translated thisdocument in itsentirety, and that1 have the languageskills as
                      required forthis translation assignment.

                      To thebest of my knowledgeand ability, the translation isa true, accurate and
                      complete translation ofthe attached original document from Sheppard  and Mullin
                      containing the name of Venezuelan contracts (NetworkOmni's Project 51737).#

                      I have personal knowledgeof the facts setforth in thisdeclaration and ifcalled
                      upon todo so could and would competently testify thereto  under oath.

                      I certify under penaltyof perjury ofthe laws of theState ofCalifornia that the
                      foregoing is trueand correct.




                      Signature
                                            NetworkOmni® 1329 E. Thousand Oaks
                                                                             Blvd, 2nd FloorThousand Oaks, CA 91362
                                                tel: 805 379     fax;
                                                                 1090 805 379    e-mail:
                                                                                  2467   omni@networkomni.com




                                         Thursday, March 28.2002



                                                                       Certificate of Accuracy
NetworkOmni.
Ill   Multilingual   Communications
                                                                      TRANSLATOR'S ACKNOWLEDGEMENT
w                                        Our translator has reviewed the documents submitted by Shepard, Mullin, Richter & Hampton in
                                         the matter of a legal contract between The National and Executive Ingalls Shipbuilding Inc. for
                                         translation. Upon evaluation of thecontent matter, degree of difficulty and language, our translator
                                         confirms that he is familiar with the subject matter, qualified to translate such subject matter and
                                         possesses the necessary qualifications and experience to complete the job accurately and
                                         promptly. This further stipulates that he has the language skills as required for this translation
                                         assignment.




                                                                          DECLARATION OF TRANSLATOR

                                         I, the undersigned, say;

                                         I declare amI a qualified professional working as an employee of OMNI INTERPRETING&
                                         TRANSLATING NETWORK, 1329 Thousand Oaks Blvd.. 2nd Floor. Thousand Oaks,CA 91361; I
                                         have assigned this translation to an independent contractor proficient inthe subject matter in this
                                         project and languages who has translated this document inits entirety.

                                         To the best of my knowledge and ability, the translation is a true, accurate and complete translation
                                         of the original name described above.

                                         The translator has personal knowledge of the facts set forth in this declarationand if called upon to
                                         do so could and would competently testifythereto under oath;

                                         I certify under penalty of perjury of the laws of the State ofCalifornia that the foregoing is true and
                                         correct.




                                         Certificate Number: T51737
                                      nothing gets lost in
                                                        the translation®
